Exhibit 10.1
















--------------------------------------------------------------------------------

    
$40,000,000 CREDIT FACILITY


LOAN AND SECURITY AGREEMENT

Dated as of January 12, 2015

by and among

GENMARK DIAGNOSTICS, INC.

as Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS LOAN PARTIES,


GENERAL ELECTRIC CAPITAL CORPORATION
for itself, as a Lender and as Administrative and Collateral Agent for all
Lenders,



THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner


    

--------------------------------------------------------------------------------





LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT, dated as of January 12, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among General Electric Capital Corporation (“GECC”), in its
capacity as administrative and collateral agent for Lenders (together with its
successors and assigns in such capacity, “Agent”), the financial institutions
who are or hereafter become parties to this Agreement as lenders (together with
GECC, collectively the “Lenders”, and each individually, a “Lender”), GenMark
Diagnostics, Inc., a Delaware corporation (“Borrower”), and the other Persons
(as defined below), if any, who are or hereafter become parties to this
Agreement as guarantors (each a “Guarantor” and collectively, the “Guarantors”,
and together with Borrower, each a “Loan Party” and collectively, “Loan
Parties”).
Loan Parties, Agent and Lenders agree as follows:
1.DEFINITIONS.
1.1    Defined Terms. Capitalized terms used herein shall have the meanings set
forth in Section 11. All other capitalized terms used but not defined herein
shall have the meaning given to such terms in the UCC. Any accounting term used
but not defined herein shall be construed in accordance with GAAP and all
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules.
1.2    Section References. Any section, subsection, schedule or exhibit
references are to sections, subsections, schedules or exhibits contained in this
Agreement or attached hereto, as applicable, unless otherwise specified.
2.    THE LOANS.
2.1    Loan Commitments.
(a)    Term Loan Commitments.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Loan Parties contained herein,
each Lender with a Term Loan A Commitment severally and not jointly agrees to
make a loan (the “Term Loan A”) in Dollars to Borrower on any Business Day
during the period from the Closing Date to and including the Term Loan A
Commitment Termination Date, in an amount equal to such Lender’s Term Loan A
Commitment. Upon the funding of such Term Loan A, the Term Loan A Commitment
shall terminate.
(ii)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Loan Parties contained herein,
each Lender with a Term Loan B Commitment severally and not jointly agrees to
make a loan (the “Term Loan B”) in Dollars to Borrower on any Business Day
during the period from the Closing Date to and including the Term Loan B
Commitment Termination Date, in an amount equal to such Lender’s Term Loan B
Commitment. Upon the funding of such Term Loan B, the Term Loan B Commitment
shall terminate.
(iii)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Loan Parties contained herein,
each Lender with a Term Loan C Commitment severally and not jointly agrees to
make a loan (the “Term Loan C”, and together with the Term Loan A and Term Loan
B, each a “Term Loan” and collectively, the “Term Loans”) in Dollars to Borrower
on any Business Day during the period from the Closing Date to and including the
Term Loan C Commitment Termination Date, in an amount equal to such Lender’s
Term Loan C Commitment. Upon the funding of such Term Loan C, the Term Loan C
Commitment shall terminate.
(iv)    Once a Term Loan is repaid or prepaid, it cannot be reborrowed.
(v)    Each Term Loan made by each Lender is evidenced by this Agreement, and if
requested by such Lender, a Note payable to such Lender.
(b)    Revolving Loan Commitments.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Loan Parties contained herein,
each Lender with a Revolving Loan Commitment severally and not jointly agrees to
make loans (each such loan, a “Revolving Loan” and collectively, the “Revolving
Loans”) in Dollars to Borrower on any Business Day during the period from the
Revolving Credit Facility Activation Date to but not including the Revolving
Loan Commitment Termination Date, in an aggregate amount not to exceed at any
time outstanding such Lender’s Revolving Loan Commitment; provided, however,
that, after giving effect to any advance of Revolving Loans, the aggregate
principal amount of all outstanding Revolving Loans shall not exceed the Maximum
Revolving Loan Balance. Subject to the other terms and conditions hereof,
amounts borrowed under this Section 2.1(b) may be repaid and reborrowed from
time to time. The “Maximum Revolving Loan Balance” from time to time will be the
lesser of: (x) the Borrowing Base (as calculated pursuant to the most recent
Borrowing Base Certificate required to be delivered by Borrower to Agent) in
effect from time to time, or (y) the aggregate amount of the Revolving Loan
Commitments then in effect, in each case less those Reserves imposed by Agent in
its Permitted Discretion. Agent, in its Permitted Discretion, may from time to
time, based upon an audit of the Accounts and upon no less than thirty (30)
days’ prior written notice thereof, adjust the Borrowing Base by applying
percentages (known as “liquidity factors”) to Eligible Accounts by payor class
based upon Borrower’s actual recent collection history for each such payor class
in a manner consistent with Agent’s underwriting practices and procedures.
(ii)    The Revolving Loans made by each Lender are evidenced by this Agreement,
and if requested by such Lender, a Note payable to such Lender.
2.2    Borrowing and Funding Procedures.
(a)    Borrowing Procedures.
(iii)    Term Loans. When Borrower desires a Term Loan, Borrower will notify
Agent in writing (which notice shall be irrevocable and in a form acceptable to
Agent) on the date that is at least seven (7) Business Days prior to the day the
applicable Term Loan is to be made (or such shorter period of time as Agent may
agree). Promptly after receiving such notice for the applicable Term Loan, Agent
shall notify each Lender of the contents of such notice and the amount of such
Lender’s Pro Rata Share of such Term Loan.
(iv)    Revolving Loans.
(1)    Each advance of a Revolving Loan shall be made upon Borrower’s
irrevocable written notice delivered to Agent, which notice shall be in form
acceptable to Agent and must be received by Agent prior to 2:00 p.m. (New York
time) on the date which is three (3) Business Days prior to the requested date
for such Revolving Loan. Such notice shall specify:
(A)    the amount of the requested Revolving Loan (which shall be in an
aggregate minimum principal amount of $100,000); and
(B)    the requested borrowing date of such Revolving Loan, which shall be a
Business Day.
(2)    Promptly after receiving such notice for a Revolving Loan, Agent shall
notify each Lender of the contents of such notice and of the amount of such
Lender’s Pro Rata Share of such Revolving Loan.
(v)    Agent and Lenders may act without liability upon the basis of any written
notice believed by Agent to be from any authorized officer of Borrower. Agent
and Lenders shall have no duty to verify the authenticity of the signature
appearing on any such written notice.
(b)    Funding Procedures. Upon the terms and subject to the conditions set
forth herein, each Lender, severally but not jointly, shall make available to
Agent its Pro Rata Share of each requested Term Loan or Revolving Loan, as
applicable, in Dollars in immediately available funds, to the Collection Account
prior to 11:00 a.m. (New York time) on the date specified for such Term Loan or
Revolving Loan. Unless Agent shall have determined that any of the conditions
set forth in Section 4.1 or 4.2, as applicable, have not been satisfied, Agent
shall credit the amounts received by it in like funds to Borrower (net of any
amounts due and payable to or on behalf of Agent and/or Lenders) on such day by
wire transfer to the following deposit account of Borrower (unless Agent is
otherwise directed in writing by Borrower):
Bank Name: JPMorgan Chase Bank, N.A.
Bank Address: 1 Chase Plaza, New York, New York 10081
ABA#: 021-000-021
Account #: *** 
Account Name: Operating Account
2.3    Interest.
(a)    Term Loans. Each Term Loan shall accrue interest in arrears from the date
made until such Term Loan is fully repaid at a per annum rate of interest equal
to the sum of (i) the Treasury Rate in effect on the day that is three (3)
Business Days prior to the making of such Term Loan as determined by Agent plus
(ii) the Applicable Margin.
(b)    Revolving Loans. Each Revolving Loan shall accrue interest in arrears
from the date made until such Revolving Loan is fully repaid at a floating per
annum rate of interest equal to the Reference Rate plus the Applicable Margin.
(c)    Computation. All computations of interest and fees calculated on a per
annum basis shall be made by Agent on the basis of a three hundred sixty (360)
day year, in each case for the actual number of days occurring in the period for
which such interest and fees are payable. Such method of calculation will result
in an effective rate that exceeds the rate stated in this Section. Each
determination of an interest rate or the amount of a fee under the Loan
Documents shall be made by Agent and shall be conclusive, binding and final for
all purposes, absent manifest error.
(d)    Default Rate. All Loans shall bear interest from and after the occurrence
and during the continuation of an Event of Default at a rate equal to the
Default Rate. The application of the Default Rate shall not be interpreted or
deemed to extend any cure period or waive any Default or Event of Default or
otherwise limit Agent’s or any Lender’s right or remedies hereunder. All
interest payable at the Default Rate shall be payable on demand.
(e)    Maximum Lawful Rate. Anything herein or in any other Loan Document to the
contrary notwithstanding, the obligations of Loan Parties hereunder and
thereunder shall be subject to the limitation that payments of interest shall
not be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
by Agent and Lenders would be contrary to the provisions of any Requirement of
Law applicable to Agent and Lenders limiting the highest rate of interest which
may be lawfully contracted for, charged or received by Agent and Lenders, and in
such event Loan Parties shall pay Agent and Lenders interest at the highest rate
permitted by applicable Requirements of Law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
or thereunder is less than the Maximum Lawful Rate, Loan Parties shall continue
to pay interest hereunder and thereunder at the Maximum Lawful Rate until such
time as the total interest received by Agent and Lenders is equal to the total
interest that would have been received had the interest payable hereunder been
(but for the operation of this paragraph) the interest rate payable since the
making of the Initial Loans as otherwise provided in this Agreement or any other
Loan Document.
2.4    Payments.
(a)    Interest Payments. For each Loan, Borrower shall pay interest to Agent,
for the benefit of Lenders in accordance with their Pro Rata Shares, at the rate
of interest for such Loan determined in accordance with Section 2.3 in arrears
on each Scheduled Payment Date, commencing on the first day of the calendar
month occurring after the month during which such Loan was made.
(b)    Principal Payments.
(i)    Term Loans. For the Term Loan A, Borrower shall pay principal to Agent,
for the account of the Lenders in accordance with their Pro Rata Shares, in an
amount equal to $416,700 on each Scheduled Payment Date, commencing on March 1,
2017 (the “Initial Term Loan Payment Date”), and one final payment in an amount
equal to the entire remaining principal balance of the Term Loan A on the Final
Maturity Date. For the Term Loan B, Borrower shall pay principal to Agent, for
the account of the Lenders in accordance with their Pro Rata Shares, in an
amount equal to $416,700 on each Scheduled Payment Date, commencing on the
Initial Term Loan Payment Date, and one final payment in an amount equal to the
entire remaining principal balance of the Term Loan B on the Final Maturity
Date. For the Term Loan C, Borrower shall pay principal to Agent, for the
account of the Lenders in accordance with their Pro Rata Shares, in an amount
equal to $625,000 on each Scheduled Payment Date, commencing on the Initial Term
Loan Payment Date, and one final payment in an amount equal to the entire
remaining principal balance of the Term Loan C on the Final Maturity Date.
(ii)    Revolving Loans. Borrower shall repay in full on the date specified in
clause (a) of the definition of “Revolving Loan Commitment Termination Date” the
aggregate principal amount of the Revolving Loans outstanding on the Revolving
Loan Commitment Termination Date.
(c)    Maturity. Notwithstanding the foregoing provisions of Section 2.4(b), all
outstanding Obligations are due and payable in full on the earlier of (i) the
Final Maturity Date or (ii) the date that the Loans otherwise become due and
payable hereunder, whether by acceleration of the Obligations pursuant to
Section 8.2 or otherwise.
(d)    Method of Payments. All payments (including prepayments) to be made by
any Loan Party under any Loan Document shall be made by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder) in Dollars, without setoff, recoupment, counterclaim or
deduction of any kind, to the Collection Account before 2:00 p.m. (New York
time) on the date when due. All payments received by Agent after 2:00 p.m. (New
York time) on any Business Day or at any time on a day that is not a Business
Day may, in Agent’s sole discretion, be deemed to be received on the next
Business Day. Whenever any payment required under any Loan Document would
otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension. All
payments of interest and principal due to Agent and Lenders on a Scheduled
Payment Date under Section 2.4(a) and (b) shall be effected by automatic debit
of the appropriate funds from Borrower’s operating account specified on the
Automatic Payment Authorization Agreement.
(e)    Withholdings and Increased Costs.
(i)    All payments by any Loan Party under any Loan Document shall be made free
and clear of all Indemnified Taxes. If any Indemnified Taxes shall be required
by any Requirement of Law to be withheld or deducted from or in respect of any
sum payable under any Loan Document to Agent or any Lender, (A) an additional
amount shall be payable as may be necessary so that, after making all required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section), Agent or such Lender receives an
amount equal to the sum it would have received had no such withholdings or
deductions been made, (B) Loan Parties shall make such withholdings or
deductions, (C) Loan Parties shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with any
applicable Requirement of Law, and (D) Loan Parties shall deliver to Agent or
such Lender evidence of such payment.
(ii)    If the introduction of or any change in, after the Closing Date, any
Requirement of Law increases Agent’s or any Lender’s costs or reduces its income
for any Loan, then Borrower shall upon demand by Agent or such Lender (with a
copy of such demand to Agent) promptly pay to Agent for its own account or for
the account of such Lender, as the case may be, the increase in cost or
reduction in income or additional expense; provided that all requests, rules,
guidelines or directives issued or promulgated under, in connection with or
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act or
Basel III shall be deemed to be a change in a Requirement of Law, regardless of
the date enacted, adopted or issued. Agent and each Lender agrees that it shall
allocate any such increased costs among its customers similarly affected in good
faith and in a manner consistent with Agent’s or such Lender’s customary
practice.
(f)    Loan Account. Agent, on behalf of the Lenders, shall record on its books
and records the amount of each Loan made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder (and under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Agent.
(g)    Maintenance of Register. Agent, acting as a non-fiduciary agent of
Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.4(g), shall establish and maintain (i) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent and each
Lender in the Term Loans and Revolving Loans and any assignment of such
interests and (ii) accounts in the Register in accordance with its usual
practice in which it shall record (A) the names and addresses of the Lenders and
(B) the amount of any principal or interest due and payable or paid with respect
to the Term Loans and Revolving Loans. The Term Loans and Revolving Loans
(including any Notes evidencing such Loans) are registered obligations, the
right, title and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register
and no assignment thereof shall be effective until recorded therein. This
Section 2.4(g) and Section 10.1(b) shall be construed so that the Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.
(h)    Payment of Obligations. Without limiting Section 2.4(d), Agent is
authorized to, and at its sole election may, debit funds from Borrower’s
operating account specified in the Automatic Payment Authorization Agreement to
pay all Obligations under any Loan Document if and to the extent Borrower fails
to promptly pay any such amounts as and when due. In addition to the foregoing,
Borrower hereby authorizes Agent and each Revolving Lender to make a Revolving
Loan to pay all Obligations under any Loan Document on or after the due date,
even if the result thereof would cause the outstanding principal balance of the
Revolving Loans to exceed the Maximum Revolving Loan Balance at such time.
2.5    Prepayments and Commitment Terminations.
(a)    Voluntary Prepayments and Commitment Terminations.
(iii)    Borrower may, upon five (5) Business Days’ prior written notice to
Agent, voluntarily prepay any Term Loan in whole or in part in an amount greater
than or equal to $ ***, or such lesser amount as shall then be outstanding;
provided that Borrower may make no more than *** voluntary prepayments of the
Term Loans prior to the Final Maturity Date. Optional partial prepayments of
Term Loans shall be applied pro rata among each Term Loan based upon the
respective outstanding principal balances thereof and shall be applied to
scheduled installments in inverse order of maturity.
(iv)    Borrower may, upon five (5) Business Days’ prior written notice to
Agent, terminate or permanently reduce in part the Revolving Loan Commitments in
an amount greater than or equal to $ ***; provided that (A) Borrower may make no
more than *** voluntary reductions of the Revolving Loan Commitments prior to
the Final Maturity Date and (B) if any such reduction or termination causes the
aggregate principal amount of outstanding Revolving Loans to exceed the Maximum
Revolving Loan Balance, then the Borrower shall immediately prepay Revolving
Loans in an amount sufficient to eliminate such excess. All reductions of the
Revolving Loan Commitments shall be allocated pro rata among all Lenders with a
Revolving Loan Commitment.
(b)    Mandatory Prepayments.
(i)    Revolving Loan Commitment Termination. If Borrower terminates the
Revolving Loan Commitments pursuant to Section 2.5(a), or if the Revolving Loan
Commitments are terminated under Section 8.2 or otherwise, then Borrower shall
immediately pay all Obligations in connection with the Revolving Loans in full.
(ii)    Maximum Revolving Loan Balance. If at any time the then aggregate
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Balance, then Borrower shall immediately prepay outstanding Revolving Loans
in an amount sufficient to eliminate such excess.
(c)    Term Loan Prepayment Amounts. Upon the date of (i) any voluntary
prepayment of a Term Loan in accordance with Section 2.5(a)(i) or (ii) any
mandatory prepayment of a Term Loan required under this Agreement (including,
without limitation, pursuant to Section 2.5(b)(i) or by acceleration of the
Obligations pursuant to Section 8.2 but excluding any mandatory prepayment made
pursuant to Section 6.4), Borrower shall pay to Agent, for the benefit of
Lenders in accordance with their Pro Rata Shares, a sum equal to (A) all
outstanding principal and all accrued interest thereon and other Obligations
with respect to such Term Loan (or the portion thereof being prepaid), plus (B)
the Final Payment Fee for such Term Loan (or the portion thereof being prepaid),
plus (C) a prepayment premium (as yield maintenance for the loss of a bargain
and not as a penalty) equal to: (1) ***% of the principal amount of such Term
Loan (or portion thereof) being prepaid, if such prepayment is made on or before
the one year anniversary of the funding of such Term Loan and (2) 0.0% of the
principal amount of such Term Loan (or portion thereof) being prepaid, if such
prepayment is made after the one year anniversary of the funding of such Term
Loan but before the Final Maturity Date.
(d)    Revolving Loan Commitment Termination Amounts. Upon the date of any
voluntary reduction in the Revolving Loan Commitments in accordance with Section
2.5(a)(ii), in addition to any amounts owing pursuant to Section 2.5(b)(ii) as a
result of such reduction, Borrower shall pay to Agent, for the benefit of
Lenders in accordance with their Pro Rata Shares, a reduction premium (as yield
maintenance for the loss of a bargain and not as a penalty) equal to: (1) ***%
of the reduction in the Revolving Loan Commitments if such reduction is made on
or before the one year anniversary of the Revolving Credit Facility Activation
Date and (2) 0.0% of the principal amount of such reduction in the Revolving
Loan Commitments, if such reduction is made after the one year anniversary of
the Revolving Credit Facility Activation Date.
2.6    Lender Fees.
(a)    Closing Fees. On the Closing Date, Borrower shall pay to Agent, for the
benefit of Lenders in accordance with their Pro Rata Shares, a non-refundable
closing fee in an amount equal to $ ***, which fee shall be fully earned on the
Closing Date. On the date of the funding of the Term Loan C, Borrower shall pay
to Agent, for the benefit of Lenders in accordance with their Pro Rata Shares, a
non-refundable closing fee in an amount equal to $***, which fee shall be deemed
to be fully earned on the date the Term Loan C is made.
(b)    Final Payment Fee. On the date upon which the outstanding principal
amount of any Term Loan is repaid in full, or if earlier, is required to be
repaid in full (whether by scheduled payment, voluntary prepayment, mandatory
prepayment pursuant to Section 2.5(b)(i), acceleration of the Obligations
pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent, for the
benefit of Lenders in accordance with their Pro Rata Shares, a non-refundable
fee equal to ***% of the original principal amount of such Term Loan (the “Final
Payment Fee”), which Final Payment Fee shall be deemed to be fully earned on the
date such Term Loan is made. If for any reason any Term Loan is prepaid in part
prior to the Final Maturity Date, (i) Borrower shall pay on the date of any such
partial prepayment a fee equal to ***% of the principal amount of any Term Loan
so prepaid, and (ii) the Final Payment Fee due and payable on the date such Term
Loan is repaid in full or required to be repaid in full shall be reduced by the
aggregate amount of any such payments described in the foregoing clause (i).
(c)    Unused Revolving Commitment Fee. Borrower shall pay to Agent a fee (the
“Unused Revolving Commitment Fee”) for the account of each Revolving Lender in
an amount equal to the sum of, for each day on and after the Revolving Credit
Facility Activation Date: (i)(A) the daily balance of the Revolving Loan
Commitment of such Revolving Lender for such day, less (B) the daily balance of
all Revolving Loans held by such Revolving Lender for such day; multiplied by
(ii) three quarters of one percent (0.75%) per annum. The total Unused Revolving
Commitment Fee paid by Borrower will be equal to the sum of all of the fees due
to the Revolving Lenders. The Unused Revolving Commitment Fee shall be payable
monthly in arrears on the first day of each calendar month following the
Revolving Credit Facility Activation Date and on the Final Maturity Date. The
Unused Revolving Commitment Fee shall accrue at all times from and after the
Revolving Credit Facility Activation Date. For purposes of this Section 2.6(c),
the Revolving Loan Commitment of any Non-Funding Lender shall be deemed to be
zero.
(d)    Fee Letter. Borrower shall pay to Agent (or its Affiliates) the fees
specified in the Fee Letter.
2.7    Reserved.
2.8    Eligible Accounts. All of the Accounts owned by each Loan Party and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate required to be delivered by Borrower to Agent shall be “Eligible
Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its Permitted Discretion. In addition, Agent reserves the right, at any
time and from time to time after the Closing Date, in its Permitted Discretion,
(x) based upon the results of an audit of the Accounts and upon no less than 30
days’ prior written notice thereof, to establish and adjust liquidity factors
with respect to Eligible Accounts and (y) otherwise to adjust any of the
applicable criteria, establish new criteria and adjust advance rates with
respect to Eligible Accounts, in each case subject to the approval of Requisite
Lenders in the case of adjustments, new criteria or changes in advance rates
which have the effect of making more credit available. Eligible Accounts shall
not include the following Accounts of a Loan Party:
(a)    Past Due Accounts. Accounts that are not paid within the earlier of ***
days following its due date or *** days following its original invoice date;
(b)    Cross Aged Accounts. Accounts that are the obligations of an Account
Debtor if *** or more of the Dollar amount of all Accounts owing by such Account
Debtor are ineligible under the other criteria set forth in this Section 2.8;
(c)    Foreign Accounts. Accounts that are the obligations of an Account Debtor
located in a foreign country unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;
(d)    Government Accounts. Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing, or the applicable Loan Party has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation; provided, however, that Accounts of any Governmental Payor
and Accounts of any state, county or municipal hospital shall not be deemed
ineligible pursuant to this clause (d);
(e)    Contra Accounts. Accounts to the extent any Loan Party or any Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to any Loan Party or any Subsidiary thereof but only to the extent of the
potential offset;
(f)    Chargebacks/Partial Payments/Disputed. Any Account to the extent that any
defense, counterclaim, setoff or dispute is asserted as to such Account, but
only to the extent of the potential defense, counterclaim, setoff or dispute;
(g)    Inter-Company/Affiliate Accounts. Accounts that arise from a sale or
provision of services to any employee or Affiliate of any Loan Party;
(h)    Concentration Risk. Accounts to the extent that such Account, together
with all other Accounts owing by such Account Debtor and its Affiliates as of
any date of determination *** of all Eligible Accounts, but only to the extent
such Accounts exceed such percentage;
(i)    Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of fifteen (15) days’ prior
written notice of such determination to Borrower;
(j)    Unbilled. Accounts with respect to which an invoice has not been sent to
the applicable Account Debtor;
(k)    Defaulted Accounts; Bankruptcy. Accounts where:
(i)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(ii)    a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
(l)    Progress Billing. Accounts (i) as to which a Loan Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Loan Party’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer;
(m)    Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
(n)    C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;
(o)    Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following fifteen (15)
days’ prior notice of such limit by Agent to Borrower;
(p)    Non-Acceptable Currency. Accounts that are payable in any currency other
than Dollars;
(q)    Other Liens Against Receivables. Accounts that (i) are not owned by a
Loan Party or (ii) are subject to any right, claim, Lien or other interest of
any other Person, other than Liens in favor of Agent, securing the Obligations;
(r)    Conditional Sale. Accounts that arise with respect to goods that are
placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
(s)    Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;
(t)    Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;
(u)    Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Loan Party in
good faith in the ordinary course of business and consistent with past practice,
including, without limitation, bulk sales;
(v)    Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Lenders, is not a first priority perfected Lien; or
(w)    Private Payor. Accounts from an Account Debtor that is an individual
Person.
3.    CREATION OF SECURITY INTEREST.
3.1    Grant of Security Interest. As security for the prompt and complete
payment and performance when due, whether at the stated maturity, by
acceleration or otherwise, of all Obligations, and as security for the prompt
and complete payment and performance when due by each Guarantor of the
Guaranteed Obligations (as defined in the Guaranty), each Loan Party hereby
grants to Agent, for the benefit of Agent and Lenders, a lien on and security
interest in all of its right, title and interest in, to and under the following
Property:  
All of such Loan Party’s personal property of every kind and nature whether now
owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including, without limitation, all of such Loan
Party’s Accounts, Chattel Paper (whether tangible or electronic), Commercial
Tort Claims, Deposit Accounts, Documents, Equipment, Financial Assets, Fixtures,
Goods, Instruments, Investment Property (including, without limitation, all
Securities Accounts), Inventory, Letter-of-Credit Rights, letters of credit,
Securities, Supporting Obligations, cash, Cash Equivalents, any other contract
rights (including, without limitation, rights under any license agreements,
leases, and franchise agreements or rights to the payment of money), General
Intangibles (other than Intellectual Property, but including such Loan Party’s
Rights to Payment), all books and records of such Loan Party relating to each of
the foregoing, and all additions, attachments, accessories, accessions and
improvements to such Property, all substitutions, replacements or exchanges
therefor, and all Proceeds, insurance claims, products, profits and other rights
to payments not otherwise included in the foregoing.
Notwithstanding the foregoing, to the extent it is necessary under any
applicable Requirement of Law to have a lien on or security interest in the
underlying Intellectual Property in order for Agent to have (a) a security
interest in the Rights to Payment or (b) a security interest in any payments
with respect to Rights to Payment that are received after the commencement of a
bankruptcy or insolvency proceeding, then the Collateral shall automatically,
and effective as of the Closing Date, include the Intellectual Property to the
extent necessary to permit attachment and perfection of Agent’s security
interest in the Rights to Payment and any payments in respect thereof.
Notwithstanding the foregoing, the grant of a lien and security interest herein
shall not extend to and the term “Collateral” shall not include (i)(x) more than
65% of the issued and outstanding voting Stock (but shall include 100% of the
issued and outstanding non-voting Stock) of each Excluded Foreign Subsidiary
directly owned by a Loan Party, or (y) any Stock of any Excluded Foreign
Subsidiary directly owned by another Foreign Subsidiary; (ii) equipment subject
to a Lien described in clause (d) of the definition of “Permitted Liens” for
which the granting of a security interest in such equipment is prohibited under
the agreements governing such equipment lease or otherwise constitute a default
under such agreements (but only to the extent that (A) such prohibition is
enforceable under applicable law and (B) such prohibition would not be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 (or any other
Section) of the UCC); provided that upon the termination, lapsing or expiration
of any such prohibition or default, such equipment shall automatically be
subject to the security interest granted in favor of Agent hereunder and become
part of the “Collateral” without any action of any Person; (iii) any contract or
license that prohibits the granting of a security interest in such contract or
license or would constitute a default under such contract or license, but only
to the extent (A) such prohibition is enforceable under applicable law and (B)
such prohibition would not be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 (or any other Section) of the UCC); provided that upon the
termination, lapsing or expiration of any such prohibition or default, such
contract or license shall automatically be subject to the security interest
granted in favor of Agent hereunder and become part of the “Collateral” without
any action of any Person and provided further that the “Collateral” shall
include all proceeds, products, substitutions and replacements of any such
contract or license and (iv) the Landlord LC Account.
Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority perfected security interest in the
Collateral in existence on the Closing Date, and will constitute a valid, first
priority perfected security interest in Collateral acquired after the Closing
Date. Each Loan Party hereby covenants that it shall give written notice to
Agent promptly upon the acquisition by such Loan Party or creation in favor of
such Loan Party of any Commercial Tort Claim with a value greater than or equal
to $***.
3.2    Financing Statements. Each Loan Party hereby authorizes Agent to file UCC
financing statements in all appropriate jurisdictions and amendments thereto
describing the Collateral and containing any other information required by the
applicable UCC to perfect Agent’s security interest (for the benefit of itself
and the Lenders) granted hereby.
3.3    Termination of Security Interest. Upon the Termination Date, (a) Agent’s
lien on and security interest in the Collateral shall be automatically
terminated without delivery of any instrument or performance of any act and (b)
at the request of any Loan Party, Agent shall, at the Loan Parties’ sole cost
and expense and without any recourse, representation or warranty, execute and
deliver to such Loan Party such documents as such Loan Party shall reasonably
request to evidence such termination.
4.    CONDITIONS OF CREDIT EXTENSIONS.
4.1    Conditions Precedent to Closing Date. No Lender shall be obligated to
take, fulfill, or perform any action hereunder, until the following have been
delivered to Agent, in form and substance satisfactory to Agent and Lenders
(such date, the “Closing Date”):
(f)    a counterpart of this Agreement duly executed by each Loan Party, each
Lender and Agent;
(g)    a certificate duly executed by the Secretary of each Loan Party, the form
of which is attached as Exhibit A, providing verification of incumbency and
certifying as to and attaching (i) such Loan Party’s board resolutions approving
the transactions contemplated by the Loan Documents and (ii) such Loan Party’s
formation documents certified by the Secretary of State of such Loan Party’s
state of formation as of a recent date acceptable to Agent and such Loan Party’s
governing documents;
(h)    Notes duly executed by Borrower in favor of each Lender that has
requested a Note;
(i)    filed copies of UCC financing statements, collateral assignments, and
termination statements, with respect to the Collateral, as Agent shall request;
(j)    certificates of insurance evidencing the insurance coverage and
satisfactory additional insured and lender loss payable endorsements, in each
case as required pursuant to Section 6.4;
(k)    certified copies, dated as of a recent date acceptable to Agent, of UCC,
judgment, intellectual property, bankruptcy and tax lien search results
demonstrating that there are no Liens on the Collateral other than Permitted
Liens;
(l)    a certificate of status/good standing of each Loan Party from the
jurisdiction of such Loan Party’s organization and a certificate of foreign
qualification from each jurisdiction where such Loan Party’s failure to be so
qualified could reasonably be expected to have a Material Adverse Effect, in
each case certified as of a recent date acceptable to Agent;
(m)    an Access Agreement for each leased location or third party location to
the extent required pursuant to Section 6.6;
(n)    an executed legal opinion of Loan Parties’ counsel, in form and substance
satisfactory to Agent;
(o)    an Automatic Payment Authorization Agreement, duly executed by Borrower;
(p)    a Perfection Certificate completed and duly executed by each Loan Party;
(q)    one or more Account Control Agreements, duly executed by the applicable
Loan Parties and the applicable depository or financial institution, to the
extent required pursuant to Section 6.10;
(r)    a Pledge Agreement, duly executed by each Loan Party, together with the
certificates and instruments required to be delivered in connection therewith
and related undated powers and endorsements duly executed in blank;
(s)    a Guaranty, duly executed by each Guarantor;
(t)    a certificate from an authorized officer of Borrower confirming that each
of the conditions in Section 4.1 have been satisfied;
(u)    the Fee Letter, duly executed by Borrower;
(v)    all fees required to be paid by Borrower under the Loan Documents, and
Borrower shall have reimbursed Agent and Lenders for all fees, costs and
expenses presented as of the Closing Date;
(w)    evidence of the authorized filing of UCC-3 financing statements
satisfactory to Agent with respect to each UCC-1 financing statement filed with
the Delaware Department of State purporting to secure all personal property of
Borrower and/or Clinical Micro Sensors, Inc. and naming Pacific Trust Bank as
secured party;
(x)    all representations and warranties contained in each Loan Document are
true, accurate and complete in all material respects (but in all respects if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”);
(y)    no Default or Event of Default has occurred and is continuing or will
result from the delivery, execution and performance of the Loan Documents by the
Loan Parties; and
(z)    all other documents and instruments as Agent or any Lender may reasonably
deem necessary or appropriate to effectuate the intent and purpose of this
Agreement.
4.2    Conditions Precedent to All Loans. No Lender shall be obligated to make
its Pro Rata Share of any Loan if, as of the date thereof:
(i)    (i) any representation or warranty contained in any Loan Document is
untrue, inaccurate or incomplete in any material respect (but in all respects if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”) as of the date of such Loan, or (ii) any Default or Event of Default
has occurred and is continuing or would result from the making of such Loan, and
in the case of clauses (i) and (ii) with respect to any advance of a Revolving
Loan, Agent or Requisite Lenders have determined not to make such Revolving Loan
as a result of the fact that such representation or warranty is untrue,
inaccurate or incomplete or as a result of that Default or Event of Default, as
applicable;
(j)    in Agent’s reasonable discretion, there has been a material impairment in
the general affairs, management, results of operations, financial condition or
the prospect of repayment of the Obligations or any material adverse deviation
by Borrower from the operating plan of Borrower presented to Agent prior to the
Closing Date;
(k)    with respect to any advance of a Revolving Loan, after giving effect to
such Revolving Loan, the aggregate outstanding principal amount of the Revolving
Loans would exceed the Maximum Revolving Loan Balance;
(l)    with respect to any advance of a Revolving Loan, Agent shall not have
received a Borrowing Base Certificate, certified by Borrower’s president, chief
executive officer, chief financial officer or treasurer setting forth the
Borrowing Base of Borrower as at the end of the most-recently ended fiscal month
or as at such other date as Agent may approve;
(m)    with respect to the Initial Loans, the Term Loan B and the Term Loan C,
Agent shall not have received a certificate from an authorized officer of
Borrower confirming that each of the conditions in Section 4.2 applicable to
funding of the Initial Loans, the Term Loan B or the Term Loan C, as applicable,
have been satisfied;
(n)    with respect to the initial advance of Revolving Loans, Agent shall not
have completed an initial field examination and collateral audit, with results
satisfactory to Agent in its sole discretion;
(o)    with respect to the initial advance of Revolving Loans, Borrower shall
not have delivered to Agent lockbox agreements, duly executed by the applicable
Loan Parties and the applicable depository or financial institution, to the
extent required pursuant to Section 6.10;
(p)    with respect to each Term Loan and except to the extent otherwise agreed
by Agent in its sole discretion, Agent shall not have received the items set
forth in the following clauses of Section 4.1: (b) (or a certificate in lieu
thereof executed by the Secretary of each Loan Party certifying that the
incumbency, resolutions, formation and governing documents delivered pursuant
thereto remain in full force and effect without any amendment or modification),
(e) (or a certificate in lieu thereof executed by the Secretary of each Loan
Party certifying that the insurance certificates delivered pursuant thereto
remain in full force and effect without any amendment or modification), (f), (g)
and (k) (or a certificate in lieu thereof executed by the Secretary of each Loan
Party certifying that the Perfection Certificates delivered as of the Closing
Date remain in full force and effect without any amendment or modification) and
a Disbursement Letter, duly executed by each Loan Party, Agent and Lenders;
(q)    with respect to the Term Loan B, (i) the Term Loan A has not yet been
made by the Lenders or (ii) Agent shall not have received a copy of the written
confirmation from the authorized representative of Borrower in the European
Union that a declaration of conformity to the In-Vitro Diagnostic Devices
Directive (98/79/EC) has been submitted for the ePlex System, thereby permitting
the Loan Parties to make commercial sales of the ePlex System in the European
Union;
(r)    with respect to the Term Loan C, (i) the Term Loan A and Term Loan B
shall not have been funded by the Lenders or (ii) Agent shall not have received
evidence that the FDA has cleared the ePlex System for market distribution
within the United States pursuant to a 510(k) premarket notification submitted
by Borrower, thereby permitting market distribution of the ePlex System within
the United States; and
(s)    Agent shall not have received such other documents, agreements,
instruments or information as Agent shall reasonably request.
The request by Borrower and acceptance by Borrower of the proceeds of any Loan
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrower that the conditions in this Section 4.2 have been satisfied
and (ii) a reaffirmation by each Loan Party of the granting and continuance of
Agent’s Liens, on behalf of itself and the Lenders, securing the Obligations.
5.    REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.
Each Loan Party, jointly and severally, represents and warrants to Agent and
each Lender that:
5.1    Due Organization and Authorization. Each Loan Party’s exact legal name is
as set forth in the Perfection Certificate, and each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization as specified in the Perfection Certificate, has
its chief executive office at the location specified in the Perfection
Certificate, and is duly qualified and licensed in every jurisdiction wherever
necessary to carry on its business and operations, except where the failure to
be so qualified and licensed could not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date and the funding date each Term Loan, all
information set forth on the Perfection Certificate pertaining to each of the
Loan Parties is accurate and complete. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by each Loan Party
and constitute the legal, valid and binding obligations of each such Person that
is a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. Each
Loan Party has all requisite power and authority to own its assets, carry on its
business and execute, deliver and perform its obligations under the Loan
Documents to which it is a party.
5.2    No Conflicts. The execution, delivery and performance by each Loan Party
of the Loan Documents to which it is a party will not (a) contravene any of the
organizational documents of such Loan Party, (b) violate any material
Requirement of Law, (c) require any action by, filing, registration,
qualification with, or approval, consent or withholding of objections from, any
Governmental Authority or any other Person, except those which have been
obtained and are in full force and effect, (d) result in the creation of any
Lien on any of such Loan Party’s Property (except for Liens in favor of Agent,
on behalf of itself and Lenders), or (e) result in any breach of or constitute a
default under, or permit the termination or acceleration of, any Material
Agreement to which such Loan Party is a party. A list of all Material Agreements
as of the Closing Date is set forth on Schedule 5.2 hereto. No Loan Party is in
default under any agreement to which it is a party or by which it is bound which
could reasonably be expected to have a Material Adverse Effect.
5.3    Litigation. There are no actions, suits, proceedings or investigations
pending (or to the knowledge of any Loan Party, threatened in writing) against
any Loan Party or any of its Subsidiaries or their respective properties, which
(a) could reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $***, (b) seek an injunction or
other equitable relief that could reasonably be expected to have a Material
Adverse Effect, or (c) which question the validity of the Loan Documents, or the
other documents required thereby or any action to be taken pursuant to any of
the foregoing. Except as specified on Schedule 5.3,
5.4    Financial Statements. All consolidated financial statements for Borrower
and any of its Subsidiaries delivered to Agent or Lenders have been prepared in
accordance with GAAP (subject, in the case of unaudited financial statements, to
the absence of footnotes and normal year-end audit adjustments) and fairly
present in all material respects Borrower’s consolidated financial condition and
consolidated results of operations. Since the date of the most recent audited
financial statements, no event has occurred which has had or could reasonably be
expected to have a Material Adverse Effect.
5.5    Use of Proceeds; Margin Stock. The proceeds of the Loans shall be used
for working capital and general corporate purposes not in contravention of any
Requirement of Law and not in violation of this Agreement. No Loan Party and no
Subsidiary of any Loan Party is engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no Loan Party and no Subsidiary of any
Loan Party owns any Margin Stock.
5.6    Collateral.
(a)    Each Loan Party has good title to, or valid leasehold rights in, and the
power to grant a Lien on and to Transfer each item of the Collateral upon which
it purports to grant a Lien under any Loan Document, free and clear of any and
all Liens except Permitted Liens. As of the Closing Date, all tangible
Collateral (other than inventory or equipment in transit) is located at a
location specified on the Perfection Certificate.
(b)    No Loan Party owns any Stock or Stock Equivalents, except for Permitted
Investments.
(c)    As of the Closing Date, no Loan Party has any Deposit Accounts,
Securities Accounts, commodity accounts or other investment accounts other than
those described in the Perfection Certificate.
(d)    As of the Closing Date, no Loan Party owns any real property.
5.7    Compliance with Laws.
(a)    Each Loan Party is in compliance with all Requirements of Law applicable
to it, except to the extent that any such non-compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Without limiting the generality of the immediately preceding clause (a),
each Loan Party and each of its Affiliates is in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by OFAC, and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Loan Party nor any Affiliate of
any Loan Party (i) is a Person designated by the U.S. Government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person, or (iii) is controlled by (including
without limitation by virtue of such Person being a director or owning voting
Stock), or acts, directly or indirectly, for or on behalf of, any Person on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, any Loan Document
would be prohibited under U.S. law.
(c)    Each Loan Party and each of its Affiliates is in compliance with (i) the
Trading with the Enemy Act of 1917, Ch. 106, 40 Stat. 411, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended (the “Patriot Act”), and
(iii) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
(d)    No Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
(e)    No Property of any Loan Party has been used by any Loan Party or, to any
Loan Party’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable Requirements of Law.
5.8    Intellectual Property. A list of all of each Loan Party’s Intellectual
Property (limited to clause (a) of the definition thereof) and all license
agreements for Intellectual Property material to the business of any Loan Party
(including all in-bound license agreements, but excluding over-the-counter
software that is commercially available to the public) as of the Closing Date is
set forth on Schedule 5.8 hereto, which indicates, for each such item of
Property: (a) the name of the Loan Party owning such Intellectual Property or
licensing such Intellectual Property, (b) the Loan Party’s identifier for such
property (e.g., name of patent, license, etc.), (c) whether such Property is
Intellectual Property (or an application therefor) that is owned by such Loan
Party or is licensed by such Loan Party, (d) the expiration date of such
Intellectual Property or license agreement, and (e) whether such Intellectual
Property is material to the condition (financial or otherwise), business or
operations of any Loan Party. In the case of any Intellectual Property described
in the foregoing clause (e) that is an in-bound license agreement, Schedule 5.8
further indicates, for each: (i) the name and address of the licensor, (ii) the
name and date of the agreement pursuant to which such item of Intellectual
Property is licensed, (iii) whether or not such license agreement grants an
exclusive license to a Loan Party, (iv) whether there are any purported
restrictions in such license agreement as to the ability of a Loan Party to
grant a security interest in, or to Transfer any of its rights as a licensee
under, such license agreement, and (v) whether a default under or termination of
such license agreement could interfere with Agent’s right to sell or assign such
license agreement or any other Collateral. The Intellectual Property material to
the business of each Loan Party is valid and enforceable and each Loan Party
owns or has rights to use all Intellectual Property material to the conduct of
its business as now or heretofore conducted by it or proposed to be conducted by
it, without, to its knowledge (except as specified on Schedule 5.3), any
infringement upon the rights of third parties. Except as specified on Schedule
5.8, as of the Closing Date, each Loan Party is the sole owner of its
Intellectual Property, and such Intellectual Property is free and clear of all
Liens, except for non-exclusive licenses of Intellectual Property granted by a
Loan Party to third parties in the ordinary course of its business. No Loan
Party has entered into any agreement or financing arrangement (other than any
Loan Document) prohibiting or otherwise restricting the existence of any Lien
upon any of its Intellectual Property.
5.9    Solvency. Both before and after giving effect to each Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is Solvent.
5.10    Taxes; Pension. Each Loan Party and its Subsidiaries has timely filed
all required tax returns and reports with the appropriate Governmental Authority
and timely paid all federal, state and material local and foreign taxes,
assessments, deposits and contributions owed by such Person, excluding such
amounts that are the subject of a Permitted Contest. No Loan Party is aware of
any claims or adjustments proposed for any prior tax year that could result in
additional taxes becoming due and payable by a Loan Party or any of its
Subsidiaries. Proper and accurate amounts have been withheld by each Loan Party
from its respective employees for all periods in compliance with applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. Each Loan Party has paid all amounts
necessary to fund all pension, profit sharing, deferred compensation and other
retirement plans in accordance with their terms and as may be required under
ERISA or other applicable Requirements of Law, and no Loan Party has withdrawn
from participation in, or has permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of a Loan Party,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.
5.11    Full Disclosure. No representation, warranty or other statement made by
or on behalf of a Loan Party to Agent or any Lender (including in any
certificate, instrument, agreement or document delivered pursuant to any Loan
Document) contains any untrue statement of a material fact or, when taken
together with all other information furnished, omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading (it being recognized that
the projections and forecasts provided by Loan Parties in good faith and based
upon reasonable and stated assumptions are not to be viewed as facts and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results).
5.12    Regulatory Compliance.
(a)    Each Loan Party is in compliance in all material respects with all Public
Health Laws. Each Loan Party has, and it and its products are in conformance in
all material respects with, all Registrations that are required to conduct its
business as currently conducted, or as proposed to be conducted. To the
knowledge of each Loan Party, no Regulatory Authority is considering limiting,
suspending, or revoking such Registrations or requiring changes to the marketing
classification or labeling or other significant parameter adversely affecting
the products of any Loan Party. To the knowledge of each Loan Party, any third
party that is a manufacturer, supplier, distributor or contractor for any Loan
Party is in compliance, and has been in compliance for the previous four years,
with all Registrations required by relevant Regulatory Authorities and all
Public Health Laws that reasonably pertain to product components of, accessories
to, or products regulated as drugs or medical devices and marketed or
distributed by such Loan Party.
(b)    All products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold or marketed by
or on behalf of any Loan Party that are subject to the jurisdiction of any
Regulatory Authority have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed,
promoted, sold and marketed in compliance with the Public Health Laws and have
been for the previous four years. All activities conducted by the Loan Parties
are conducted in compliance in all material respects with the Public Health
Laws.
(c)    No Loan Party is subject to any obligation arising under a Regulatory
Action and no such obligation has been threatened. There is no Regulatory Action
or other civil, criminal or administrative action, suit, demand, claim,
complaint, hearing, investigation, demand letter, proceeding or request for
information pending against any Loan Party or, to the knowledge of any Loan
Party, an officer, director, or employee of any Loan Party and, to each Loan
Party’s knowledge, no Loan Party has any liability (whether actual or
contingent) for failure to comply with any Public Health Laws.
(d)    As of the Closing Date, no Loan Party is undergoing any inspection by any
Regulatory Authority related to any activities or products of any Loan Party
that are subject to Public Health Laws.
(e)    As of the Closing Date, (i) no Loan Party has received any notice or
communication from any Regulatory Authority alleging material noncompliance with
any Public Health Law, (ii) no product has been seized, withdrawn, recalled,
detained, or subject to a suspension (other than in the ordinary course of
business) of research, manufacturing, distribution or commercialization activity
and (iii) no proceedings seeking the withdrawal, recall, revocation, suspension,
import detention, or seizure of any product are pending or threatened against
any Loan Party.
(f)    No Loan Party nor, to the knowledge of any Loan Party, any of its
respective officers, directors, employees, agents or contractors (i) has been
excluded or debarred from any federal healthcare program (including without
limitation Medicare or Medicaid) or any other federal program, (ii) has employed
or contracted with Persons excluded from participation in any federal program,
(iii) has been suspended or debarred from contracting with the federal
government or (iv) has received notice from any Regulatory Authority with
respect to debarment or disqualification of any Person that could reasonably be
expected to have a Material Adverse Effect. No Loan Party is or has been under
investigation by the Department of Justice, the Office of the Inspector General
of the U.S. Department of Health and Human Services, the Centers for Medicare
and Medicaid Services, any state Attorney General, state Medicaid Agency or any
Regulatory Authority for promotional or other fraud and abuse or related issues.
No Loan Party has engaged in any activity constituting fraud or abuse under any
Requirements of Law relating to healthcare insurance or reimbursement, and no
payments of either cash or other consideration to any Person by or on behalf of
any Loan Party have been made in violation of any applicable Requirements of
Law.
(g)    No Loan Party and no Subsidiary of any Loan Party, nor any officer,
affiliate, employee or agent of any Loan Party or any Subsidiary of any Loan
Party, directly or indirectly, has (i) offered or paid or solicited or received
any remuneration, in cash or in kind, or made any financial arrangements, in
violation of any Public Health Law (including, without limitation, with respect
to the issuance of stock options or other compensation to physicians that refer
business to, or order or prescribe the products of, any Loan Party); (ii) given
or agreed to give, or is aware that there has been made or that there is any
agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) in violation of any Public
Health Law; or (iii) made, or agreed to make, or is aware that there has been
made or that there is any agreement to make, any payment to any person with the
intention or understanding that any part of such payment would be in violation
of any Public Health Law.
(h)    No Loan Party or Subsidiary of a Loan Party has (i) failed to refund any
amount due to any Governmental Payor beyond the time required to make such
refund or (ii) received written notice of, or has knowledge of, any overpayment
or refunds due and owing to any Governmental Payor. There are no outstanding
overpayments from or refunds due to a Governmental Payor, or penalties
associated with any such overpayment or refund, which remain payable to any
Governmental Payor by any Loan Party or Subsidiary of a Loan Party beyond the
date required for the payment of such overpayment, refund or penalty.
5.13    Government Contracts. Except as set forth on Schedule 5.13, as of the
Closing Date, no Loan Party is a party to any contract or agreement with any
Governmental Authority. No Loan Party’s Accounts (other than Accounts of any
Governmental Payor) are subject to the Federal Assignment of Claims Act (31
U.S.C. Section 3727) or any similar state, county or municipal law.
5.14    Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Loan Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Loan Party with any customer or group of customers
whose purchases during the preceding 12 calendar months caused them to be ranked
among the ten largest customers of such Loan Party or (b) the business
relationship of any Loan Party with any supplier essential to its operations.
5.15    Bonding. As of the Closing Date, no Loan Party is a party to or bound by
any surety bond agreement, indemnification agreement therefor or bonding
requirement with respect to products or services sold by it.
6.    AFFIRMATIVE COVENANTS.
6.1    Good Standing. Each Loan Party shall maintain, and shall cause each of
its Subsidiaries to maintain, its existence and good standing in its
jurisdiction of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Effect. Each Loan Party shall maintain, and shall cause each of its
Subsidiaries to maintain, in full force all permits, licenses, approvals and
agreements, the loss of which could reasonably be expected to have a Material
Adverse Effect.
6.2    Notice to Agent and the Lenders.
(e)    Loan Parties shall promptly (but in any event within three (3) days after
an officer of a Loan Party becomes aware) provide Agent and each Lender with
written notice of (i)  the occurrence of any Default or Event of Default, (ii)
the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or its respective
Property (A) in which the amount of damages claimed is $*** or more, (B) which
could reasonably be expected to have a Material Adverse Effect or (C) in which
the relief sought is an injunction or other stay of performance of any Loan
Document, (iii) any Accounts owing by any Account Debtor and its Affiliates to
the Loan Parties and their respective Subsidiaries exceeding *** of all Accounts
owing by all Account Debtors as of any date, and (iv) any amendments to (and
copies of all statements, reports and notices (other than non-material
statements, reports and notices delivered in the ordinary course of business)
delivered to or by a Loan Party in connection with) any Material Agreement or
any Loan Party entering into any Material Agreement or any termination or
material breach thereof.
(f)    Each Loan Party shall promptly (but in any event within three (3) days)
after the receipt or occurrence thereof notify Agent of (i) any notice received
by a Loan Party or any Subsidiary of Loan Party alleging potential or actual
violations of any Public Health Law, (ii) any notice that any Regulatory
Authority is limiting, suspending or revoking any Registration, requiring
materially adverse changes to the marketing classification, distribution pathway
or parameters, or labeling of the products of any Loan Party, or considering any
of the foregoing, (iii) any notice that any Loan Party has become subject to any
Regulatory Action, (iv) the exclusion or debarment from any federal healthcare
program or debarment or disqualification by any Regulatory Authority of any Loan
Party or any Loan Party gaining such knowledge with respect to any of its
respective officers, directors, employees, agents, or contractors, or (v) any
notice that any product of any Loan Party has been seized, withdrawn, recalled,
detained, or subject to a suspension of manufacturing, or the commencement of
any proceedings seeking the withdrawal, recall, suspension, import detention, or
seizure of any product are pending or threatened against any Loan Party.
6.3    Financial Statements; Reports; Borrowing Base Certificates; Collateral
Reporting.
(a)    Borrower shall deliver to Agent and Lenders (i) as soon as available and
in any event within 30 days after the end of each fiscal month, unaudited
consolidated (and if available, consolidating) balance sheets, statements of
income or operations and cash flow statements of Borrower and its Subsidiaries
as of the end of such fiscal month and that portion of the fiscal year ending as
of the close of such fiscal month, in a form acceptable to Agent and certified
by Borrower’s president, chief executive officer or chief financial officer,
(ii) as soon as available and in any event within 45 days after the end of the
first three (3) fiscal quarters of each year, unaudited consolidated (and if
available, consolidating) balance sheets, statements of income or operations and
year to date cash flow statements of Borrower and its Subsidiaries as of the end
of such fiscal quarter and that portion of the fiscal year ending as of the
close of such fiscal quarter, in a form acceptable to Agent and certified by
Borrower’s president, chief executive officer or chief financial officer and
(iii) as soon as available and in any event within ninety (90) days after the
end of each fiscal year, audited consolidated (and if available, consolidating)
balance sheets, statements of income or operations and cash flow statements of
Borrower and its Subsidiaries as of the end of such fiscal year, together with a
report of an independent certified public accounting firm reasonably acceptable
to Agent, which report shall contain an unqualified opinion stating that such
audited financial statements fairly present in all material respects the
financial position of Borrower and its Subsidiaries for the periods indicated
therein in conformity with GAAP applied on a basis consistent with prior years
without qualification as to the scope of the audit or as to going concern and
without any similar qualification. All such financial statements shall be
prepared in accordance with GAAP (subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year end audit adjustments).
(b)    Concurrently with the delivery of the financial statements specified in
Section 6.3(a), Borrower shall deliver to Agent and Lenders a compliance
certificate, signed by the chief financial officer of Borrower, in the form
attached hereto as Exhibit B (a “Compliance Certificate”).
(c)    Borrower shall deliver to Agent and Lenders (i) copies of all material
statements, reports and notices made available generally by any Loan Party to
the holders of its Stock or Stock Equivalents or to any holders of Subordinated
Indebtedness, all notices sent to any Loan Party by the holders of such
Subordinated Indebtedness, and all documents filed with the SEC or any
securities exchange or Governmental Authority exercising a similar function,
promptly (but in any event within three (3) days) after delivering or receiving
such information to or from such Persons, (ii) an annual operating plan for
Borrower, on a consolidated (and if available, consolidating) basis, for the
current fiscal year within five (5) days after such plan is approved by the
Board of Directors of Borrower (but in any event not later than sixty (60) days
after the end of the immediately preceding fiscal year of Borrower) and (iii)
such budgets, sales projections, or other business, financial, corporate affairs
and other information as Agent or any Lender may reasonably request from time to
time.
(d)    As soon as available and in any event with the delivery of the monthly
financial statements specified in Section 6.3(a), and at such other times as
Agent may reasonably require during the continuance of a Default or an Event of
Default, Borrower shall deliver to Agent and the Revolving Lenders a Borrowing
Base Certificate, certified by Borrower’s president, chief executive officer,
chief financial officer or treasurer, setting forth the Borrowing Base of
Borrower as at the end of the most-recently ended fiscal month or as at such
other date as Agent may reasonably require.
(e)    Borrower shall deliver to Agent and the Revolving Lenders the following
reports and documents at the times and in the manner set forth below:
(i)    concurrently with the delivery of the monthly financial statements
specified in Section 6.3(a) for the last month of each fiscal quarter, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
(ii)    concurrently with the delivery of each Borrowing Base Certificate
delivered pursuant to Section 6.3(d), a detailed aging of accounts payable
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and
(iii)    at the time of delivery of each of the monthly financial statements
delivered pursuant to subsection 6.3(a) for the last month of each fiscal
quarter:
(1)    a reconciliation of the most recent Borrowing Base Certificate delivered
pursuant to Section 6.3(d), general ledger and month-end accounts receivable
aging of Borrower to Borrower’s general ledger and monthly financial statements
delivered pursuant to Section 6.3(a), in each case, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
(2)    a listing of any governmental contracts of any Loan Party subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state,
county or municipal law that have been entered into during the prior fiscal
month.
Notwithstanding anything herein to the contrary, documents required to be
delivered pursuant to this Section 6.3 may be delivered by (x) electronic mail
in accordance with Section 10.2 or (y) Borrower posting such documents, or
providing a link thereto, on Borrower's website on the Internet at
www.genmarkdx.com, and such documents shall be deemed delivered in the case of
clause (y) on the date on which Agent receives written notification of such
posting (which notification may be made by electronic mail in accordance with
Section 10.2).
6.4    Insurance. Each Loan Party, at its expense, shall maintain, and shall
cause each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amounts and with insurers and policies
that shall be reasonably acceptable to Agent. Subject to Section 6.12, Borrower
shall deliver to Agent certificates of insurance evidencing such coverage,
together with endorsements to such policies naming Agent as a lender loss payee
or additional insured, as appropriate, in form and substance reasonably
satisfactory to Agent. Each policy shall provide that coverage may not be
canceled or altered by the insurer except upon ten (10) days prior written
notice to Agent for non-payment of premiums and thirty (30) days prior written
notice to Agent for any other cancellation or alteration and shall not be
subject to co-insurance. Each Loan Party appoints Agent as its attorney-in-fact
to make, settle and adjust all claims under and decisions with respect to such
Loan Party’s policies of insurance, and to receive payment of and execute or
endorse all documents, checks or drafts in connection with insurance payments,
provided that, Agent shall not act as such Loan Party’s attorney-in-fact unless
an Event of Default has occurred and is continuing. The appointment of Agent as
any Loan Party’s attorney in fact is a power coupled with an interest and is
irrevocable until the Termination Date. Proceeds of insurance shall be applied,
at the option of Agent, to repair or replace the Collateral or to reduce any of
the Obligations. Notwithstanding the foregoing, if a Loan Party delivers to
Agent a certificate, signed by such Loan Party’s chief financial officer, that
it intends within one hundred twenty (120) days of receipt of such insurance
proceeds (the “Reinvestment Period”) to use all or a portion of such proceeds to
purchase assets used or useful in the ordinary course of business, then so long
as no Default or Event of Default shall have occurred and be continuing on the
date such Loan Party receives such insurance proceeds or at any point during
such Reinvestment Period, such Loan Party may use all or such portion of such
proceeds in the manner set forth in such certificate; provided that (a) the
aggregate amount of such insurance proceeds so used shall not exceed $*** for
any one loss and $*** in the aggregate for all Loan Parties in any fiscal year
and (ii) any such proceeds not so used or committed to such use pursuant to a
binding agreement within the Reinvestment Period shall, on the first Business
Day immediately following such period, be applied in accordance with the
immediately preceding sentence. Pending such reinvestment, such insurance
proceeds shall be delivered to Agent, for distribution to the Revolving Lenders,
as a prepayment of the Revolving Loans (to the extent of Revolving Loans then
outstanding), but not as a permanent reduction of the Revolving Loan
Commitments.
6.5    Taxes; Pension. Each Loan Party shall, and shall cause each Subsidiary
to, timely file all tax reports and returns with the appropriate Governmental
Authority and pay and discharge all federal, state and material local and
foreign taxes, assessments, deposits and contributions owed by such Person,
excluding such amounts that are the subject of a Permitted Contest. Each Loan
Party shall pay all amounts necessary to fund all present pension, profit
sharing, deferred compensation and other retirement plans in accordance with
their terms and as may be required under ERISA or other applicable Requirements
of Law.
6.6    Access Agreements. Unless otherwise agreed to by Agent in writing, each
Loan Party shall obtain and maintain an Access Agreement with respect to any
real property (other than real property owned by such Loan Party) (a) that is
such Loan Party’s principal place of business, (b) where such Loan Party’s books
or records are maintained, (c) where any other Collateral (other than any
Diagnostic System located at the premises of a customer pursuant to a Reagent
Rental Agreement) is stored or maintained; provided, however, that the Loan
Parties shall not be required to obtain an Access Agreement (i) for the real
property comprising the European Distribution Center or (ii) with respect to any
other locations described in the foregoing clause (c) if the aggregate value of
the Collateral at any such location is less than $*** and Borrower gives written
notice to Agent of the existence of each such location. With respect to the
European Distribution Center and any other real property that Agent agrees in
writing that the Loan Parties are not required to obtain an Access Agreement
notwithstanding the immediately preceding sentence, then with each Compliance
Certificate delivered under this Agreement, Borrower shall deliver to Agent (i)
evidence in form reasonably satisfactory to Agent that all rental payments with
respect to such real property for the period covered by such Compliance
Certificate have been timely made and (ii) a certification that no default or
event of default exists under any such lease.
6.7    Protection of Intellectual Property. Each Loan Party shall (a) protect,
defend and maintain the validity and enforceability of any Intellectual Property
material to the conduct of its business, (b) promptly advise Agent in writing of
material infringements of any Intellectual Property material to such Loan
Party’s business, (c) not allow any Intellectual Property material to such Loan
Party’s business to be abandoned, forfeited or dedicated to the public without
Agent’s written consent, and (d) notify Agent promptly, but in any event within
three (3) days, if it knows or has reason to know that any application or
registration relating to any patent, trademark or copyright (now or hereafter
existing) material to its business may become abandoned or dedicated, or if any
adverse determination or development occurs (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Loan Party’s ownership of any Intellectual Property material to
its business, or its right to register the same or to keep and maintain the
same. Each Loan Party shall at all times conduct its business without knowingly
infringing, misappropriating, diluting, violating, or otherwise impairing the
Intellectual Property of any other Person where such infringement impairs the
ability of any Loan Party to conduct its business in the ordinary course. Each
Loan Party shall remain liable under each of its Intellectual Property licenses
pursuant to which it is a licensee that are material to such Loan Party’s
business, and shall observe and perform all of the conditions and obligations to
be observed and performed by it thereunder. None of Agent or any Lender shall
have any obligation or liability under any such license by reason of or arising
out of any Loan Document, the granting of a Lien, if any, in such license or the
receipt by Agent (on behalf of itself and Lenders) of any payment relating to
any such license.
6.8    Collateral.
(a)    Each Loan Party shall maintain all of the Collateral in the continental
United States other than (i) any Diagnostic System located at the premises of a
customer pursuant to a Reagent Rental Agreement, (ii) Collateral maintained at
the European Distribution Center in the ordinary course of business and (iii)
other Collateral with an aggregate value not in excess of $*** at any time.
(b)    Each Loan Party shall maintain and preserve in good working order and
condition all of its Property necessary in the conduct of its business, ordinary
wear and tear excepted.
(c)    Each Loan Party shall maintain proper books of record and account, in
which full, true and correct entries shall be made in accordance with GAAP and
all other applicable Requirements of Law of all financial transactions and
matters involving the assets and business of such Loan Party.
(d)    Each Loan Party shall, during normal business hours and upon reasonable
prior notice (unless a Default or Event of Default has occurred and is
continuing in which event no notice shall be required and Agent and Lenders
shall have access at all times during the continuance thereof), permit Agent
(who may be accompanied by representatives of any Lender) and any of its Related
Persons, (i) no more frequently than *** per twelve (12) months (unless a
Default or Event of Default has occurred and is continuing in which event as
frequently as Agent determines to be appropriate), to have access to the
properties, facilities, and employees (including officers) of each Loan Party
and to the Collateral and to conduct field examinations and (ii) no more
frequently than *** per twelve (12) months (unless a Default or Event of Default
has occurred and is continuing in which event as frequently as Agent determines
to be appropriate), (A) to inspect, audit, appraise, review, evaluate or make
test verifications and counts of the Accounts and any other Collateral, (B) to
inspect, audit and make extracts and copies of any Loan Party’s books and
records, and (C) at the request of Agent, deliver true and correct copies of the
books and records of each Loan Party to Agent. The Loan Parties shall reimburse
Agent and any applicable Lender for the expenses of such field examinations,
inspections and audits. Upon Agent’s request, each Loan Party will promptly
notify Agent in writing of the location of any Collateral.
6.9    Compliance with Law. Each Loan Party shall comply with all applicable
Requirements of Law except where the failure to comply could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party shall
comply in all material respects with all Public Health Laws and their
implementation by any applicable Governmental Authority and all lawful requests
of any Governmental Authority applicable to its products. Each Loan Party shall
continue to operate all facilities, locations, and processes in compliance in
all material respects with all Registrations and Public Health Laws. All
products designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, promoted, sold or marketed by or on
behalf of any Loan Party that are subject to the jurisdiction of any Regulatory
Authority shall be designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold and marketed
in compliance in all material respects with the Public Health Laws.
6.10    Deposit Accounts and Securities Accounts; Cash Management Procedures.
(a)    Subject to Section 6.12, each Loan Party shall hold all of its cash and
Cash Equivalents in a Deposit Account or Securities Account, and each Loan Party
shall enter into, and cause each depository or securities intermediary to enter
into, a deposit account control agreement or securities account control
agreement, as the case may be, in form and substance satisfactory to Agent (an
“Account Control Agreement”) with respect to each Deposit Account and Securities
Account maintained by such Person, prior to or concurrently with the
establishment of such Deposit Account or Securities Account (or in the case of
any such Deposit Account or Securities Account maintained as of the Closing
Date, on or before the Closing Date). Such Account Control Agreement shall
provide for (i) “springing” cash dominion with respect to each disbursement
account (each, a “Disbursement Account”) and each Securities Account and (ii)
“full” cash dominion with respect to each other account. With respect to each
Account Control Agreement providing for “springing” cash dominion, Agent will
not deliver to the relevant depository institution a notice or other instruction
which provides for exclusive control over such Disbursement Account by Agent
until an Event of Default has occurred and is continuing. The Loan Parties shall
not maintain cash on deposit in Disbursement Accounts in excess of outstanding
checks and wire transfers payable from such Disbursement Accounts and amounts
necessary to meet minimum balance requirements. The Loan Parties shall create or
designate a dedicated deposit account or accounts to be used exclusively for
payroll or withholding tax purposes. Notwithstanding the foregoing, no Excluded
Account shall be subject to an Account Control Agreement.
(b)    To the extent that any Loan Party receives any payments with respect to
Accounts by any payment method other than electronic payment, on or before the
Revolving Credit Facility Activation Date and continuing until the Termination
Date, each Loan Party shall establish and maintain a lockbox (each, a “Lockbox”)
with a depository institution acceptable to Agent (the “Lockbox Bank”), and
establish and maintain a Deposit Account (each, a “Lockbox Account”) maintained
at the Lockbox Bank that corresponds to the Lockbox and into which all
collections of Accounts are paid directly, and execute a lockbox agreement in
form and substance satisfactory to Agent; provided that Agent and each Lender
acknowledges and agrees that the Lockbox, Lockbox Bank and Lockbox Account in
effect as of the Closing Date are acceptable. To the extent that any Loan Party
receives any payments with respect to Accounts by electronic payment, on or
before the Revolving Credit Facility Activation Date and continuing until the
Termination Date, each Loan Party shall establish and maintain a Deposit Account
(the “Sweep Account”) with a depository institution acceptable to Agent (the
“Sweep Bank”) into which all collections of Accounts that are paid
electronically are paid directly; provided that Agent and each Lender
acknowledges and agrees that the Sweep Account and the Sweep Bank in effect as
of the Closing Date are acceptable. Each Loan Party shall ensure that
substantially all collections of Accounts are paid directly from Account Debtors
into such Loan Party’s Lockbox for deposit into the corresponding Lockbox
Account (in the case of payments not made electronically) and into the Sweep
Account (in the case of payments made electronically). On or before the
Revolving Credit Facility Activation Date (or on the date that any additional
Lockbox and Lockbox Account or Sweep Account are established after the Revolving
Credit Facility Activation Date) and continuing until the Termination Date,
Agent, the Loan Parties and the Lockbox Bank or the Sweep Bank, as applicable,
shall enter into an Account Control Agreement which shall provide for “full”
cash dominion and, among other things, that (i) the Lockbox Bank or Sweep Bank
shall comply exclusively with all instructions of Agent without further consent
of such Loan Party, and (ii) the Lockbox Bank agrees to transfer all funds on
deposit in the Lockbox Account, and the Sweep Bank agrees to transfer all funds
on deposit in the Sweep Account, to the Collection Account on a daily basis.
Without limiting the obligations above and without being deemed to constitute
consent of Agent or any Lender to any such remittances, to the extent that any
collections of Accounts or other proceeds of the Accounts are not sent directly
to a Lockbox, or in the case of electronic payments, to the Sweep Account, but
are received by a Loan Party, such collections shall be held in trust for the
benefit of Agent and immediately remitted, in the form received, to the
applicable Lockbox Account or the Sweep Account, as applicable, for transfer to
the Collection Account immediately upon receipt by any Loan Party.
(c)    Subject to Section 8.3, Agent shall apply, on a daily basis, all funds
transferred into the Collection Account from a Lockbox Account or the Sweep
Account to reduce the outstanding principal amount of the Revolving Loans. If a
credit balance exists with respect to the Collection Account, such credit
balance shall not accrue interest in favor of any Loan Party, but shall be
available to Borrower at any time or times for so long as no Default or Event of
Default exists.
6.11    Further Assurances. Each Loan Party shall, upon request of Agent,
furnish to Agent such further information, execute and deliver to Agent such
documents and instruments (including, without limitation, UCC financing
statements) and shall do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by any Loan Document or for the purpose of carrying out the
intent of the Loan Documents. Without limiting the generality of the foregoing
and except as otherwise approved in writing by Requisite Lenders, the Loan
Parties shall cause each of their Subsidiaries simultaneously with the formation
or acquisition thereof, to guaranty the Guaranteed Obligations and to cause each
such Subsidiary to grant to Agent, for the benefit of Agent and the Lenders, a
security interest in all of such Subsidiary’s Property to secure such guaranty;
provided, that such guarantee and pledge shall not be required by any Excluded
Foreign Subsidiary. Furthermore and except as otherwise approved in writing by
Requisite Lenders, each Loan Party shall pledge, and shall cause each of their
Subsidiaries (other than Excluded Foreign Subsidiaries) to pledge, in each
instance to Agent for the benefit of the Lenders, all of the Stock and Stock
Equivalents of each of its Subsidiaries; provided, that with respect to Excluded
Foreign Subsidiaries, such pledge shall be limited to sixty-five percent (65%)
of the issued and outstanding voting Stock and Stock Equivalents and one hundred
percent (100%) of outstanding non-voting Stock and Stock Equivalents of such
Excluded Foreign Subsidiary directly owned by a Loan Party. Notwithstanding the
foregoing, nothing in this Section 6.11 shall permit the formation of any
Subsidiary not otherwise permitted hereunder. If any Loan Party acquires any
real property, such Loan Party shall notify Agent in writing and simultaneously
with such acquisition, execute and/or deliver to Agent a mortgage or such other
agreements and documents as Agent shall require to grant to Agent a security
interest over such real property as security for the Obligations, and shall
satisfy such other requirements as Agent shall reasonably request (including,
without limitation, appraisal, insurance, environmental and survey
requirements).
6.12    Post Closing Covenants. Borrower shall deliver to Agent each of the
items listed on Schedule 6.12 within the time periods set forth therein.
7.    NEGATIVE COVENANTS.
7.1    Liens. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) create, incur, assume or permit to exist any Lien on any of
its Property, other than Permitted Liens, or (b) enter into, assume or become
subject to any agreement or other contractual obligation (other than this
Agreement) prohibiting or otherwise restricting the existence of any Lien upon
any of its Property (including, without limitation, any of its Intellectual
Property), whether now owned or hereafter acquired, except in this clause (b)
limitations on Liens on any Property whose acquisition, repair, improvement or
construction is financed by capitalized lease obligations or purchase money
Indebtedness (permitted under clause (c) of the definition of Permitted
Indebtedness) set forth in the agreement governing such Indebtedness with
respect thereto.
7.2    Indebtedness. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly create, incur, assume, permit to
exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except for Permitted Indebtedness.
7.3    Dispositions. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, Transfer any of its Property, except for Permitted
Dispositions.
7.4    Change in Name, Location or Executive Office; Change in Business; Change
in Fiscal Year. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) change its legal name, its jurisdiction of organization,
its organizational structure or type, or any organizational identification
number (if any) assigned by its jurisdiction of organization, (b) relocate its
chief executive office without thirty (30) days prior written notification to
Agent, (c) engage in any business other than or reasonably related or incidental
to the businesses currently engaged in by such Person, (d) cease to conduct
business substantially in the manner conducted by such Person as of the date of
this Agreement (including, without limitation, terminating the employment of all
or substantially all of its employees) or (e) change its fiscal year end.
Borrower shall not engage in any business activities or own any Property other
than (i) ownership of the Stock and Stock Equivalents of Clinical Micro Sensors,
Inc. and Excluded Foreign Subsidiaries, (ii) activities and contractual rights
incidental to maintenance of its corporate existence and (iii) performance of
its obligations under the Loan Documents to which it is a party.
7.5    Mergers and Investments. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly, (a) merge or
consolidate with or into any other Person (other than mergers of a Subsidiary of
Borrower into Borrower so long as Borrower is the surviving entity), or (b)
acquire, own or make any Investment in or to any Person other than Permitted
Investments.
7.6    Restricted Payments. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, (a) declare or pay any dividends or make any other
distribution or payment on account of or redeem, retire, defease or purchase any
Stock or Stock Equivalent (other than (i) the payment of dividends to Borrower,
(ii) the payment of dividends or distributions payable solely in such Loan
Party’s Stock or Stock Equivalents, (iii) the issuance of Stock upon the
exercise or conversion of Stock Equivalents, and (iv) so long as no Default or
Event of Default is then continuing or would result therefrom, the repurchase of
Borrower’s Stock and Stock Equivalents (A) from current or former officers,
employees or directors (or their permitted transferees or estates) upon their
death, disability or termination of employment and (B) pursuant to the terms of
employee stock purchase plans, employee restricted stock agreements, stockholder
rights plans, director or consultant stock option plans, or similar plans, in an
aggregate amount for all such purchases permitted pursuant to this clause (iv)
not to exceed $*** in any fiscal year), (b) purchase, redeem, defease or prepay
any principal of, premium, if any, interest or other amount payable in respect
of any Indebtedness (other than with respect to the Obligations as described in
Section 2.5) prior to its scheduled maturity, (c) purchase or make any payment
on or with respect to any Subordinated Indebtedness, except as expressly
permitted by the applicable Subordination Agreement, (d) pay any management,
consulting or similar fees to any Affiliate or holder of Stock or Stock
Equivalents of a Loan Party (other than (i) director’s fees and reimbursement of
actual out of pocket expenses incurred in connection with attending board of
director meetings and related committee meetings not to exceed in the aggregate,
with respect to all such items, $*** per director in any fiscal year, and (ii)
bona fide consulting fees on arm’s-length terms paid to such Affiliates or
holders of Stock or Stock Equivalents for actual services rendered to the Loan
Parties in the ordinary course of business in an aggregate amount not to exceed
$*** in any fiscal year), or (e) be a party to or bound by an agreement that
restricts a Loan Party or any Subsidiary of a Loan Party from paying dividends
or otherwise making any payments or distributions to any Loan Party.
7.7    Transactions with Affiliates. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly enter into or
permit to exist any transaction with or for the benefit of any Affiliate of a
Loan Party except for (i) transactions between Loan Parties that are otherwise
permitted under this Agreement and (ii) transactions that are in the ordinary
course of such Loan Party’s or such Subsidiary’s business, upon fair and
reasonable terms that are no more favorable to such Affiliate than would be
obtained in an arm’s length transaction.
7.8    Compliance. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, (a) fail to comply in all material respects with the laws
and regulations described in clauses (b) or (c) of Section 5.7 (without
duplication of any materiality qualifier contained therein), (b) use any portion
of the Loans to purchase or carry, become engaged in the business of purchasing
or selling, or extend credit for the purpose of purchasing or carrying Margin
Stock or otherwise in any manner which is in contravention of any Requirement of
Law or in violation of this Agreement, or (c) fail to meet the minimum funding
requirements of ERISA, permit a Reportable Event or Prohibited Transaction, as
defined in ERISA, to occur, fail to comply in all material respects with the
Federal Fair Labor Standards Act, withdraw from participation in, permit partial
or complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of any Loan Party,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.
7.9    Amendments to Other Agreements. No Loan Party shall amend, modify or
waive any provision of (a) any Material Agreement or any of such Loan Party’s
organizational documents, unless the net effect of such amendment, modification
or waiver is not adverse to any Loan Party, Agent or Lenders, or (b) any
document relating to any Subordinated Indebtedness.
7.10    Foreign Subsidiaries.
(a)    None of GenMark Diagnostics Europe GmbH, a Swiss joint stock company,
GenMark Diagnostics France, SAS, a French joint stock company, GenMark
Diagnostics Germany GmbH, a German joint stock company, GenMark Diagnostics UK
Limited, a United Kingdom company (the “Closing Date Foreign Subsidiaries”) or
any other Excluded Foreign Subsidiary shall (i) have any material operations,
(ii) maintain at any time any Property other than (A) cash and Cash Equivalents
with an aggregate value not in excess of $ *** (or the US dollar equivalent
thereof in foreign currency), (B) Diagnostic Systems maintained at the European
Distribution Center or at the premises of a customer pursuant to a Reagent
Rental Agreement and (C) other Equipment and Inventory with an aggregate value
not in excess of $*** (or the US dollar equivalent thereof in other currency) or
(iii) have any liabilities with an aggregate value in excess of $*** (or the US
dollar equivalent thereof in other currency).
(b)    No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, directly or indirectly enter into or permit to exist any
transaction with or for the benefit of any Closing Date Foreign Subsidiary or
any other Excluded Foreign Subsidiary other than (i) as permitted pursuant to
clauses (h) and (i) of the definition of “Permitted Indebtedness” and clause (j)
of the definition of “Permitted Investments” and (ii) the sale of Diagnostic
Systems and Inventory by Loan Parties to such Excluded Foreign Subsidiaries on
arms’ length terms.
(c)    Borrower and the Subsidiaries of Borrower shall not form or otherwise
establish any Subsidiaries except (x) the Closing Date Foreign Subsidiaries, (y)
Subsidiaries created in connection with a Permitted Acquisition and domiciled
under the laws of any State of the United States or the District of Columbia and
(z) Excluded Foreign Subsidiaries formed or established after the Closing Date
so long as (i) the Loan Parties are in compliance with Section 6.11 and this
Section 7.10 as of the date of such formation, (ii) no Default or Event of
Default has occurred and is continuing or would otherwise result from such
formation, (iii) Agent has received 30 days prior written notice of the
formation of such Excluded Foreign Subsidiary and (iv) Agent has received such
other documents, agreements, instruments or information regarding such formation
as Agent shall reasonably request.
8.    DEFAULT AND REMEDIES.
8.1    Events of Default. Each of the following shall be an “Event of Default”:
(a)    any Loan Party shall fail to pay (i) any principal when due, or (ii) any
interest, fees or other Obligations (other than as specified in clause (i))
within a period of three (3) Business Days after the due date thereof (other
than on the Final Maturity Date);
(b)    any Loan Party breaches any of its obligations under Section 6.1 (solely
as it relates to maintaining its existence), Section 6.2, Section 6.3, Section
6.4, Section 6.8(a) and (d), Section 6.10, Section 6.12 or Article 7;
(c)    any Loan Party breaches any of its other obligations under any of the
Loan Documents and fails to cure such breach within thirty (30) days after the
earlier of (i) the date on which an officer of such Loan Party becomes aware, or
through the exercise of reasonable diligence should have become aware, of such
failure and (ii) the date on which notice shall have been given to any Loan
Party from Agent or the Requisite Lenders;
(d)    (i)    any representation, warranty or statement made or deemed made by
or on behalf of any Loan Party in any of the Loan Documents or otherwise in
connection with any of the Obligations shall be incorrect or misleading in any
material respect (or in any respect if qualified by “material” or “Material
Adverse Effect”) when made or deemed made, or (ii) any information contained in
any Borrowing Base Certificate is untrue or incorrect in any respect (other than
(A) inadvertent, immaterial errors not exceeding $25,000 in the aggregate in any
Borrowing Base Certificate, and (B) errors understating the Borrowing Base);
(e)    (i) service of process is made that seeks to attach any funds of a Loan
Party on deposit in any Deposit Account or Securities Account, (ii) a notice of
Lien, levy, or assessment is filed against any Loan Party’s assets by any
Governmental Authority, and the same under the preceding subclauses (i) and (ii)
are not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise), or (iii) any portion of
the assets of the Loan Parties with an aggregate value in excess of $*** is
attached, seized, levied on, or comes into possession of a trustee or receiver;
(f)    one or more judgments, orders, decrees or arbitration awards shall be
rendered against any Loan Party or any Subsidiary of a Loan Party that exceeds
by more than $*** any insurance coverage applicable thereto (to the extent the
relevant insurer has been notified of such claim and has not denied coverage
therefor) or one or more non-monetary judgments, orders, decrees or arbitration
awards shall be rendered against any Loan Party or any Subsidiary of a Loan
Party that could reasonably be expected to result in a Material Adverse Effect,
and in either case (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, decree or arbitration award or (ii) such
judgment, order, decree or arbitration award shall remain unsatisfied, unvacated
and unstayed pending appeal for a period of ten (10) consecutive days after the
entry thereof;
(g)    (i) any Loan Party or any Subsidiary of a Loan Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Loan Party or any Subsidiary of a Loan
Party seeking to adjudicate it as bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its Property and, in the case of any such proceedings
instituted against (but not by or with the consent of) such Loan Party or such
Subsidiary, either such proceedings shall remain undismissed or unstayed for a
period of forty-five (45) days or more or any action sought in such proceedings
shall occur, (iii) any Loan Party or any Subsidiary of a Loan Party shall take
any corporate or similar action or any other action to authorize any action
described in clauses (i) or (ii) above, or (iv) Borrower’s Stock ceases to be
traded on a major United States stock exchange;
(h)    a Material Adverse Effect has occurred;
(i)    (i) any material provision of any Loan Document shall fail to be valid
and binding on, or enforceable against, a Loan Party that is a party thereto,
(ii) any Loan Document purporting to grant a security interest to secure any
Obligation shall fail to create a valid and enforceable security interest on any
Collateral purported to be covered thereby or such security interest shall fail
or cease to be a perfected Lien with the priority required in the relevant Loan
Document except to the extent that any such loss of perfection or priority
results from the failure of Agent to file UCC financing statements or
continuation statements, or (iii) any subordination provision set forth in any
Subordination Agreement or any other document evidencing or relating to any
Subordinated Indebtedness shall, in whole or in part, terminate or otherwise
fail or cease to be valid and binding on, or enforceable against, any agent for
or holder of the Subordinated Indebtedness (or such Person shall so state in
writing) or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
under any Subordination Agreement, or the Obligations, for any reason shall not
have the priority contemplated by this Agreement or such subordination
provisions, or any Loan Party shall state in writing that any of the events
described in clauses (i), (ii) or (iii) above shall have occurred;
(j)    (i) any Loan Party or any Subsidiary of a Loan Party defaults under any
Material Agreement (after any applicable grace period contained therein), and as
a result of such default the other party thereto has the right to terminate such
Material Agreement, (ii) (A) any Loan Party or any Subsidiary of a Loan Party
fails to make (after any applicable grace period) any payment when due (whether
due because of scheduled maturity, required prepayment, acceleration, demand or
otherwise) on any Material Indebtedness, (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, or (iii)
any Loan Party defaults (beyond any applicable grace period) under any
obligation for payments due or otherwise under any lease agreement that meets
the criteria for the requirement of an Access Agreement under Section 6.6 and,
as a result thereof, the landlord thereunder terminates such lease agreement;
(k)    (i) any of the chief executive officer, the chief financial officer or
the president of Borrower shall cease to be involved in the day to day
operations (including research development) or management of the business of
Borrower, unless a successor of such officer is appointed by the Board of
Directors of Borrower and employed within one hundred twenty (120) days of such
cessation of involvement, and such successor is in compliance with OFAC,
money-laundering, anti-terrorism, SEC, drug/device laws and regulations, and
other similar regulations (in each case, to the extent applicable to a natural
Person), (ii) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors of Borrower (together with any new directors whose election by the
Board of Directors of Borrower, or whose nomination for election by the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved was approved by a vote of at least two-thirds of the stockholders of
Borrower) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (iii) the acquisition, directly or
indirectly, by any Person or group (as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934 of more than *** of the voting Stock of
Borrower, or (iv) the occurrence of any “change of control” or any term of
similar effect under any Subordinated Indebtedness document;
(l)    (i) a Regulatory Authority initiates a Regulatory Action or any other
enforcement action against any Loan Party or any supplier of a Loan Party that
causes any Loan Party to recall, withdraw, remove or discontinue marketing or
conducting clinical research on any of its products which could reasonably be
expected to result in liability and expense to the Loan Parties of $*** or more;
(ii) a Regulatory Authority issues or undertakes a Regulatory Action with
respect to any Loan Party or any of its activities or products which could
reasonably be expected to have a Material Adverse Effect; (iii) any Loan Party
conducts a mandatory or voluntary recall of any of its products (excluding
returns of products from customers in the ordinary course of business) which
could reasonably be expected to result in liability and expense to the Loan
Parties of $*** or more, (iv) any Loan Party enters into a settlement agreement
with a Regulatory Authority that results in aggregate liability as to any single
or related series of transactions, incidents or conditions, of $*** or more, or
that could reasonably be expected to have a Material Adverse Effect; or (v) a
Regulatory Authority revokes any authorization or permission granted under any
Registration, or any Loan Party withdraws any Registration, that could
reasonably be expected to have a Material Adverse Effect; or
(m)    there shall occur, with respect to any Loan Party, any revocation,
suspension, exclusion, debarment, rescission or forfeiture or any similar final
administrative action with respect to Medicare, Medicaid, any state health plan
adopted pursuant to Title XIX of the Social Security Act or any Governmental
Payors.
8.2    Lender Remedies. Upon the occurrence and during the continuance of any
Event of Default, upon the written request of the Requisite Lenders, Agent shall
terminate or suspend any Commitment (if outstanding) and/or declare any or all
of the Obligations to be immediately due and payable, without demand or notice
to any Loan Party, and the accelerated Obligations shall bear interest at the
Default Rate, provided that, upon the occurrence of any Event of Default
specified in Section 8.1(g), the Obligations shall be automatically accelerated.
After the occurrence and during the continuance of an Event of Default, Agent
shall have (on behalf of itself and Lenders) all of the rights and remedies of a
secured party under the UCC and under any other applicable Requirement of Law.
Without limiting the foregoing, upon the occurrence and during the continuance
of an Event of Default, (a) at the written request of the Requisite Lenders,
Agent shall, or (b) upon the termination of the Commitments or the acceleration
of the Obligations pursuant to this Section 8.2, or upon receipt of written
request of the Requisite Lenders to exercise remedies generally, Agent may, (w)
notify any Account Debtor or any obligor on any instrument which constitutes
part of the Collateral to make payments to Agent (for the benefit of itself and
Lenders), (x) with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (y) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
such sale, or (z) lease or otherwise dispose of all or part of the Collateral,
applying proceeds from such disposition to the Obligations in accordance with
Section 8.3. If requested by Agent, Loan Parties shall promptly assemble the
Collateral and make it available to Agent at a place to be designated by Agent.
Agent may also render any or all of the Collateral unusable at a Loan Party’s
premises and may dispose of such Collateral on such premises without liability
for rent or costs. Any notice that Agent is required to give to a Loan Party
under the UCC of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least ten (10) days prior to such action.
Effective only upon the occurrence and during the continuance of an Event of
Default, each Loan Party hereby irrevocably appoints Agent (and any of Agent’s
Related Persons) as such Loan Party’s true and lawful attorney to: (i) take any
of the actions specified above in this paragraph; (ii) endorse such Loan Party’s
name on any checks or other forms of payment or security that may come into
Agent’s possession; (iii) settle and adjust disputes and claims respecting the
Accounts directly with Account Debtors, for amounts and upon terms which Agent
determines to be reasonable; and (iv) do such other and further acts and deeds
in the name of such Loan Party that Agent may deem necessary or desirable to
enforce its rights in or to any of the Collateral or to perfect or better
perfect Agent’s security interest (on behalf of itself and Lenders) in any of
the Collateral. For the purpose of enabling Agent to exercise rights and
remedies under this Section 8.2 at such time as Agent shall be lawfully entitled
to exercise such rights and remedies, each Loan Party hereby grants to Agent (on
behalf of itself and Lenders), (A) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Loan Party), to use or sublicense any Intellectual Property now owned or
hereafter acquired by such Loan Party and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (B) an irrevocable license (without payment of rent or other compensation to
such Loan Party) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Loan Party. The appointment of
Agent as each Loan Party’s attorney in fact is a power coupled with an interest
and is irrevocable until the Termination Date. Notwithstanding anything to the
contrary contained in this Section 8.2, Agent shall not be required to obtain
the consent of any Lender to take any action to protect, preserve or take
possession of any Collateral that is subject to an Exigent Circumstance.
8.3    Application of Proceeds. Notwithstanding anything herein to the contrary,
Proceeds from any Transfer of the Collateral or the Intellectual Property (other
than Permitted Dispositions) and all payments made to or Proceeds of Collateral
or Intellectual Property received by Agent during the continuance of an Event of
Default shall be applied as follows: (a) first, to pay all fees, costs,
indemnities, reimbursements and expenses then due to Agent under the Loan
Documents in its capacity as Agent under the Loan Documents, until paid in full
in cash, (b) second, to pay all fees, costs, indemnities, reimbursements and
expenses then due to Lenders under the Loan Documents in accordance with their
respective Pro Rata Shares, until paid in full in cash, (c) third, to pay all
interest on the Loans then due to Lenders in accordance with their respective
Pro Rata Shares (other than interest, fees, expenses and other amounts accrued
after the commencement of any proceeding referred to in Section 8.1(g) if a
claim for such amounts is not allowable in such proceeding), until paid in full
in cash, (d) fourth, to pay all principal on the Loans then due to Lenders in
accordance with their respective Pro Rata Shares, until paid in full in cash,
(e) fifth, to pay all other Obligations (including, without limitation, all
interest, fees, expenses and other amounts accrued after the commencement of any
proceeding referred to in Section 8.1(g) whether or not a claim for such amounts
is allowable in such proceeding), until paid in full in cash, and (f) sixth, to
Borrower or as otherwise required by any Requirement of Law. Borrower shall
remain fully liable for any deficiency. Each Loan Party irrevocably waives the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of Collateral
or the Intellectual Property.
9.    THE AGENT.
9.1    Appointment of Agent.
(a)    Each Lender hereby appoints GECC (together with any successor Agent
pursuant to Section 9.7) as Agent under the Loan Documents and authorizes Agent
to (i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Loan Party, (ii) take such action on its behalf and to exercise
all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.
(b)    Without limiting the generality of clause (a) above, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Lender is hereby authorized to make such payment to Agent, (ii)
file and prove claims and file other documents necessary or desirable to allow
the claims of Agent and Lenders with respect to any Obligation in any
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Lender), (iii) act as collateral agent for Agent
and each Lender for purposes of the perfection of all Liens created by the Loan
Documents and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Lenders with respect to the Loan Parties and/or the Collateral, whether
under the Loan Documents, applicable Requirements of Law or otherwise and (vii)
execute any amendment, consent or waiver under the Loan Documents on behalf of
any Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Agent and the Lenders for purposes of
the perfection of all Liens with respect to the Collateral, including any
Deposit Account maintained by a Loan Party with, and cash and Cash Equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Lender). Any such Person
shall benefit from this Article 9 to the extent provided by Agent.
(c)    Under the Loan Documents, Agent (i) is acting solely on behalf of the
Lenders, with duties that are entirely administrative in nature, notwithstanding
the use of the defined term “Agent”, the terms “agent”, “Agent” and “collateral
agent” and similar terms in any Loan Document to refer to Agent, which terms are
used for title purposes only, (ii) is not assuming any obligation under any Loan
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender, by accepting the benefits
of the Loan Documents, hereby waives and agrees not to assert any claim against
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above. Except as expressly set forth in the Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Loan Party or any of
its Subsidiaries that is communicated to or obtained by GECC or any of its
Affiliates in any capacity.
9.2    Binding Effect; Use of Discretion; E-Systems. (%3) Each Lender, by
accepting the benefits of the Loan Documents, agrees that (i) any action taken
by Agent or Requisite Lenders (or, if expressly required in any Loan Document, a
greater proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Agent in reliance upon the instructions of
Requisite Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Agent or Requisite Lenders (or, where so required, such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Lenders.
(a)    If Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with any Loan Document, then Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders or all affected Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so refraining.
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document (i) if such action would, in the opinion of Agent, be contrary
to any Requirement of Law or any Loan Document, (ii) if such action would, in
the opinion of Agent, expose Agent to any potential liability under any
Requirement of Law or (iii) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of Requisite Lenders or all affected Lenders,
as applicable.
(b)    Agent is hereby authorized by each Loan Party and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents (including, without limitation, Borrowing Base
Certificates) and similar items on, by posting to or submitting and/or
completion, on E-Systems. Each Loan Party and each Lender acknowledges and
agrees that the use of transmissions via an E-System or electronic mail is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse, and each Loan Party and each Lender
assumes and accepts such risks by hereby authorizing the transmission via
E-Systems or electronic mail. Each “e‑signature” on any such posting shall be
deemed sufficient to satisfy any requirement for a “signature”, and each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. Each party hereto agrees not
to contest the validity or enforceability of any posting on any E-System or
electronic signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or electronic signature has
been altered after transmission. All uses of an E-System shall be governed by
and subject to, in addition to this Section, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related contractual obligations executed by Agent, Loan Parties
and/or Lenders in connection with the use of such E-System. ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND
IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH
ANY E‑SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each Loan
Party and each Lender agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any electronic transmission or otherwise required for any
E-System. The Loan Parties acknowledge and agree that the Loan Documents and all
reports, notices, communications and other information or materials provided or
delivered by, or on behalf of, the Loan Parties hereunder (collectively, the
“Borrower Materials”) may be disseminated by, or on behalf of, Agent, and made
available, to the Lenders by posting such Borrower Materials on an E-System. The
Loan Parties authorize Agent to download copies of their logos from their
website and post copies thereof on an E-System.
9.3    Agent’s Reliance, Etc. Agent may, without incurring any liability
hereunder, (a) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 10.1, (b) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (c) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties. None
of Agent and its Related Persons shall be liable for any action taken or omitted
to be taken by any of them under or in connection with any Loan Document, and
each Lender and each Loan Party hereby waives and shall not assert (and each
Loan Party shall cause its Subsidiaries to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting from the gross negligence or willful misconduct of Agent
or, as the case may be, such Related Person (each as determined in a final,
non-appealable judgment of a court of competent jurisdiction) in connection with
the duties of Agent expressly set forth herein. Without limiting the foregoing,
Agent: (i) shall not be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Requisite Lenders or
for the actions or omissions of any of its Related Persons, except to the extent
that a court of competent jurisdiction determines in a final non-appealable
judgment that Agent acted with gross negligence or willful misconduct in the
selection of such Related Person; (ii) shall not be responsible to any Lender or
other Person for the due execution, legality, validity, enforceability,
effectiveness, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, any Loan Document; (iii) makes no warranty or
representation, and shall not be responsible, to any Lender or other Person for
any statement, document, information, representation or warranty made or
furnished by or on behalf of any Loan Party or any Related Person of any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default, and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
or any Lender describing such Default or Event of Default that is clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders, provided that Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
each Loan Party hereby waives and agrees not to assert (and each Loan Party
shall cause its Subsidiaries to waive and agree not to assert) any right, claim
or cause of action it might have against Agent based thereon.
9.4    Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Loan Party or Affiliate thereof as though it were not
acting as Agent and may receive separate fees and other payments therefor. To
the extent Agent or any of its Affiliates makes any Loans or otherwise becomes a
Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Requisite Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, or as one of the Requisite Lenders.
9.5    Lender Credit Decision; Agent Report. Each Lender acknowledges that it
shall, independently and without reliance upon Agent, any Lender or any of their
Related Persons or upon any document solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by Agent to the
Lenders, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, Property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party that may come in to the possession
of Agent or any of its Related Persons. Each Lender agrees that it shall not
rely on any field examination, audit or other report provided by Agent or its
Related Persons (an “Agent Report”). Each Lender further acknowledges that any
Agent Report (a) is provided to the Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Lender will not rely
on such Agent Report, (b) was prepared by Agent or its Related Persons based
upon information provided by the Loan Parties solely for Agent’s own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Agent or its Related Persons regarding the operations and
condition of the Loan Parties. Neither Agent nor any of its Related Persons
makes any representations or warranties of any kind with respect to (i) any
existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (iii)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (iv) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation. Neither Agent nor any of its Related Persons shall have any
duties or obligations in connection with or as a result of any Lender receiving
a copy of any Agent Report. Without limiting the generality of the forgoing,
neither Agent nor any of its Related Persons shall have any responsibility for
the accuracy or completeness of any Agent Report, or the appropriateness of any
Agent Report for any Lender’s purposes, and shall have no duty or responsibility
to correct or update any Agent Report or disclose to any Lender any other
information not embodied in any Agent Report, including any supplemental
information obtained after the date of any Agent Report. Each Lender releases,
and agrees that it will not assert, any claim against Agent or its Related
Persons that in any way relates to any Agent Report or arises out of any Lender
having access to any Agent Report or any discussion of its contents, and agrees
to indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender arising out of such
Lender’s access to any Agent Report or any discussion of its contents.
9.6    Indemnification. Each Lender agrees to reimburse Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party) promptly upon
demand for its Pro Rata Share of any out-of-pocket costs and expenses
(including, without limitation, fees, charges and disbursements of financial,
legal and other advisors and any taxes or insurance paid in the name of, or on
behalf of, any Loan Party) incurred by Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, amendment, consent, waiver or enforcement of, or
the taking of any other action (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding
(including, without limitation, preparation for and/or response to any subpoena
or request for document production relating thereto) or otherwise) in respect
of, or legal advice with respect to, its rights or responsibilities under, any
Loan Document. Each Lender further agrees to indemnify Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party), ratably
according to its Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, to the
extent not indemnified by the applicable Lender, taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Lender) that may be imposed on, incurred by, or
asserted against Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to the foregoing;
provided that no Lender shall be liable to Agent or any of its Related Persons
under this Section 9.6 to the extent such liability has resulted from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person, as determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent required by any applicable Requirement of Law, Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding tax (including, without limitation,
withholding taxes imposed under Chapters 3 and 4 of Subtitle A of the Code). If
the Internal Revenue Service or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender for any reason, or if Agent reasonably determines that it was
required to withhold taxes from a prior payment to or for the account of any
Lender but failed to do so, such Lender shall promptly indemnify Agent fully for
all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent. Agent may offset against any payment to any Lender under a Loan Document,
any applicable withholding tax that was required to be withheld from any prior
payment to such Lender but which was not so withheld, as well as any other
amounts for which Agent is entitled to indemnification from such Lender under
the immediately preceding sentence of this Section 9.6.
9.7    Successor Agent. Agent may resign at any time by delivering notice of
such resignation to the Lenders and Borrower, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective, in accordance with the terms of this Section 9.7. If Agent
delivers any such notice, the Requisite Lenders shall have the right to appoint
a successor Agent. If, after 30 days after the date of the retiring Agent’s
notice of resignation, no successor Agent has been appointed by the Requisite
Lenders that has accepted such appointment, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent from among the Lenders.
Effective immediately upon its resignation, (a) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (b) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (c) the retiring Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents, and (iv) subject to its rights under
Section 9.2(b), the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
9.8    Release of Collateral. Each Lender hereby consents to the release and
hereby directs Agent to release (or in the case of clause (b)(ii) below, release
or subordinate) the following:
(d)    any Guarantor if all of the Stock of such Subsidiary owned by any Loan
Party is sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guarantee any Obligations pursuant to any Loan Document; and
(e)    any Lien held by Agent for the benefit of itself and the Lenders against
(i) any Collateral that is sold or otherwise disposed of by a Loan Party in a
transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any Collateral subject to a Lien that is expressly
permitted under clause (d) of the definition of the term “Permitted Lien” and
(iii) all of the Collateral and all Loan Parties, upon (A) termination of all of
the Commitments, (B) payment in full in cash of all of the Obligations (other
than contingent indemnity obligations that survive termination of this Agreement
and for which no claim has been asserted) that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
and (C) to the extent requested by Agent, receipt by Agent and Lenders of
liability releases from the Loan Parties in form and substance acceptable to
Agent (the satisfaction of the conditions in this clause (iii), the “Termination
Date”).
9.9    Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under any applicable Requirement of Law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 9.10(d), each Lender is hereby
authorized at any time or from time to time upon the direction of Agent, without
notice to any Loan Party or any other Person, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of the Loan Parties (regardless
of whether such balances are then due to the Loan Parties) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Loan Party against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares of the
Obligations. Each Loan Party agrees, to the fullest extent permitted by law,
that (a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may purchase participations
in accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
9.10    Advances; Payments; Non-Funding Lenders; Actions in Concert.
(a)    Advances; Payments.
(i)    Term Loans. If Agent receives any payment with respect to a Term Loan for
the account of Lenders on or prior to 2:00 p.m. (New York time) on any Business
Day, Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of
such payment on such Business Day. If Agent receives any payment with respect to
a Term Loan for the account of Lenders after 2:00 p.m. (New York time) on any
Business Day, Agent shall pay to each applicable Lender such Lender’s Pro Rata
Share of such payment on the next Business Day.
(ii)    Revolving Loans. At least once during each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Revolving Lender by telephone or facsimile of the amount of such Lender’s
Pro Rata Share of principal, interest and fees paid for the benefit of Revolving
Lenders with respect to each applicable Revolving Loan. Agent shall pay to each
Revolving Lender (other than a Non-Funding Lender) such Revolving Lender’s Pro
Rata Share of principal, interest and fees paid by Borrower since the previous
Settlement Date for the benefit of such Revolving Lender on the Revolving Loans
held by it. Such payments shall be made by wire transfer to such Revolving
Lender on the next Business Day following each Settlement Date.
(b)    Return of Payments.
(iii)    If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
a Loan Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the rate otherwise applicable to such Obligation) from such Lender on demand
without setoff, counterclaim or deduction of any kind.
(iv)    If Agent determines at any time that any amount received by Agent under
any Loan Document must be returned to a Loan Party or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of any Loan Document, Agent will not be required to distribute
any portion thereof to any Lender. In addition, each Lender will repay to Agent
on demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to a
Loan Party or such other Person, without setoff, counterclaim or deduction of
any kind and Agent will be entitled to setoff against future distributions to
such Lender any such amounts (with interest) that are not repaid on demand.
(c)    Non-Funding Lenders.
(i)    Unless Agent shall have received notice from a Lender prior to the date
of any Loan that such Lender will not make available to Agent such Lender’s Pro
Rata Share of such Loan, Agent may assume that such Lender will make such amount
available to it on the date of such Loan in accordance with Section 2.2(b), and
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available a corresponding amount for the account of Borrower on such date.
If and to the extent that such Lender shall not have made such amount available
to Agent, such Lender and Borrower severally agree to repay to Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the day such amount is made available to Borrower until the day such amount
is repaid to Agent, at a rate per annum equal to the interest rate applicable to
the Obligation that would have been created when Agent made available such
amount to Borrower had such Lender made a corresponding payment available. If
such Lender shall repay such corresponding amount to Agent, the amount so repaid
shall constitute such Lender’s portion of such Loan for purposes of this
Agreement.
(ii)    To the extent that any Lender has failed to fund any Loan or any other
payments required to be made by it under the Loan Documents after any such Loan
is required to be made or such payment is due (a “Non-Funding Lender”), Agent
shall be entitled to set off the funding short-fall against that Non-Funding
Lender’s Pro Rata Share of all payments received from the Loan Parties. The
failure of any Non‑Funding Lender to make any Loan or any payment required by it
hereunder shall not relieve any other Lender (each such other Lender, an “Other
Lender”) of its obligations to make such Loan, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make
such Loan or make any other payment required hereunder. Notwithstanding anything
set forth herein to the contrary, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Requisite Lender” hereunder) for
any voting or consent rights under or with respect to any Loan Document. A
Non-Funding Lender shall not earn, and Borrower shall not be required to pay,
such Lender’s portion of the Unused Revolving Commitment Fee described in
Section 2.6(c) during the time such Lender is a Non-Funding Lender. At
Borrower’s request, Agent or a Person reasonably acceptable to Agent shall have
the right with Agent’s consent and in Agent’s sole discretion (but Agent or any
such Person shall have no obligation) to purchase from any Non-Funding Lender,
and each Lender agrees that if it becomes a Non-Funding Lender it shall, at
Agent’s request, sell and assign to Agent or such Person, all of the Term Loan
Commitments (if any), and all of the outstanding Term Loans, and/or all of the
Revolving Loan Commitment (if any) and the outstanding Revolving Loans of that
Non-Funding Lender for an amount equal to the aggregate outstanding principal
balance of the Term Loans and/or the Revolving Loans, as applicable, held by
such Non-Funding Lender and all accrued interest with respect thereto through
the date of sale, such purchase and sale to be consummated pursuant to an
executed Assignment Agreement.
(d)    Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Agent or Requisite Lenders, it being the intent of
Lenders that any such action to protect or enforce rights under any Loan
Document shall be taken in concert and at the direction or with the consent of
Agent or Requisite Lenders.
10.    MISCELLANEOUS.
10.1    Assignment.
(c)    Each Lender may sell, transfer or assign, at any time or times, all or a
portion of its rights and obligations hereunder and under the other Loan
Documents (including, without limitation, all or a portion of its Commitments
and its rights and obligations with respect to its Loans) to any Qualified
Assignee; provided, however, that any such sale, transfer or assignment shall
(i) require the execution of an assignment agreement in form and substance
reasonably satisfactory to, and acknowledged by, Agent (an “Assignment
Agreement”), (ii) be in an amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an Affiliate of an existing Lender
or is of the assignor’s (together with its Affiliates’) entire interest in such
facility or is made with the prior written consent of Agent, (iii) unless
otherwise agreed to by Agent, be in an equal proportion of such Lender’s
Revolving Loans and Terms Loans and its Revolving Loan Commitment and Term Loan
Commitment, and (iv) include a payment to Agent of an assignment fee of $3,500
(unless otherwise agreed by Agent). In the case of an assignment by a Lender
under this Section 10.1(a), the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as all other Lenders
hereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to the assigned portion of its Commitments and Loans from and after
the date of such assignment. Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of Borrower to the assignee
and that the assignee shall be considered to be a “Lender”. In the event any
Lender assigns or otherwise transfers all or any part of the Commitments or
Loans, Borrower shall, upon the assignee’s or the assignor’s request, execute
new Notes in exchange for the Notes, if any, being assigned. Agent may amend
Schedule A to this Agreement to reflect assignments made in accordance with this
Section 10.1
(d)    In addition to the other rights provided in this Section 10.1, each
Lender may, without notice to or consent from any other Person, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all of its rights and
obligations with respect to the Loans); provided, however, that, whether as a
result of any term of any Loan Document or of such participation, (i) no such
participant shall have a commitment, or be deemed to have made an offer to
commit, to make any Loan hereunder, and, no such participant shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and Agent and
other Lenders towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations, and in no case shall a
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such participant shall not be required (either directly, as
a restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii),
(iii) and (iv) of Section 10.6(a). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (other than Agent), except
to the extent that such disclosure is necessary to establish that such Loans and
any such other obligations are in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.
(e)    In addition to the other rights provided in this Section 10.1, each
Lender may grant a security interest in, or otherwise assign as collateral, all
or a portion of its rights hereunder and under the other Loan Documents, its
Loans or any portion thereof or interest therein, whether now owned or hereafter
acquired (including rights to payments of principal or interest on the Loans),
to (i) any federal reserve bank (pursuant to Regulation A of the Federal Reserve
Board), without notice to Agent or (ii) any holder of, or agent or trustee for
the benefit of the holders of, such Lender’s debt obligations or equity
securities by written notice to Agent; provided, however, that no such holder,
agent or trustee, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance
with clause (a) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.
10.2    Notices. All notices or other communications given in connection with
the Loan Documents shall be in writing, shall be addressed to the parties at
their respective addresses set forth on the signature pages hereto below such
parties’ name or in the most recent Assignment Agreement executed by any Lender
(unless and until a different address may be specified in a written notice to
the other party delivered in accordance with this Section 10.2), and shall be
deemed given (a) on the date of receipt if delivered by hand, (b) on the date of
sender’s receipt of confirmation of proper transmission if sent by facsimile
transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, (d) on the fourth Business Day after
being sent by registered or certified mail, postage prepaid, (e) on the date of
proper transmission if sent by electronic mail, provided that transmissions may
be made by electronic mail only for notices or other communications if such
transmission is specifically authorized in a Loan Document and such transmission
is delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower, or (f) on the later of the Business Day of
such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System, if posted to any E-System approved by or set-up by or at the direction
of Agent.
10.3    Payment of Fees and Expenses. Loan Parties agree, jointly and severally,
to pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, any Loan Document, (b) any legal advice
relating to Agent’s rights or responsibilities under any Loan Document, (c) the
administration of the Loans and the facilities hereunder and any other
transaction contemplated under any Loan Document and (d) the enforcement,
assertion, defense or preservation of Agent’s and Lenders’ rights and remedies
under the Loan Documents, including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto, in
each case of clauses (a) through (d), including, without limitation, reasonable
attorneys’ fees and expenses, reasonable fees and expenses of consultants,
auditors (including internal auditors) and appraisers, internal audit reviews
and field examinations and UCC and other corporate search and filing fees and
wire transfer fees. Each Loan Party further agrees that such fees, costs and
expenses shall constitute Obligations.
10.4    Indemnity. Each Loan Party agrees, jointly and severally, to indemnify,
hold harmless and defend Agent, each Lender, and each of their respective
Related Persons (each an “Indemnitee”) from and against all liabilities, losses,
damages, expenses, penalties, claims, actions and suits (including, without
limitation, related reasonable attorneys’ fees and expenses) of any kind
whatsoever arising, directly or indirectly, that may be imposed on, incurred by
or asserted against such Indemnitee (whether brought by a Loan Party, an
Affiliate of a Loan Party or any other Person) as a result of or in connection
with any Loan Documents, any E-System, or any of the transactions contemplated
hereby or thereby, including, without limitation, any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons or whether or not any such Person
is a party thereto (the “Indemnified Liabilities”); provided that, no Loan Party
shall have any obligation to any Indemnitee with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
non-appealable judgment of a court of competent jurisdiction. In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Each Loan Party waives, releases and
agrees (and shall cause each other Loan Party to waive, release and agree) not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
10.5    Rights Cumulative. Agent’s and Lenders’ rights and remedies under the
Loan Documents or otherwise arising are cumulative and may be exercised
singularly or concurrently. Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under any Loan
Document shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. NEITHER AGENT NOR ANY LENDER SHALL BE
DEEMED TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER ANY LOAN DOCUMENT OR
UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY A LOAN PARTY UNLESS
SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR
ALL LENDERS, AS APPLICABLE. A waiver on any one occasion shall not be construed
as a bar to or waiver of any right or remedy on any future occasion.
10.6    Amendments, Waivers.
(d)    No amendment or waiver of any provision of any Loan Document, and no
consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by Agent, Requisite
Lenders (or by Agent with the consent of Requisite Lenders) and Borrower;
provided that no such amendment, waiver or consent shall, unless in writing and
signed by all Lenders directly affected thereby (or by Agent with the consent of
all Lenders directly affected thereby), in addition to Agent, Requisite Lenders
(or by Agent with the consent of Requisite Lenders) and Borrower, do any of the
following: (i) increase or decrease the amount of, or extend the term of, any
Commitment (which shall be deemed to affect all Lenders), (ii) reduce the
principal of or rate of interest on (other than waiving the imposition of the
Default Rate) any Loan or reduce the amount of any fees payable under any Loan
Document, (iii) postpone the date fixed for or reduce or waive any scheduled
installment of principal or any payment of interest or fees due to any Lender
under the Loan Documents, (iv) release or subordinate the Lien on all or
substantially all of the Collateral, or consent to a transfer of all or
substantially all of the Intellectual Property, in each case, except as
otherwise may be provided in any Loan Document (which shall be deemed to affect
all Lenders), (v) release a Loan Party from, or consent to a Loan Party’s
assignment or delegation of, such Loan Party’s obligations under the Loan
Documents (which shall be deemed to affect all Lenders), except as otherwise may
be provided in any Loan Document, (vi) amend, modify, terminate or waive
Sections 8.3, 9.9, or 10.6(a), or (vii) amend or modify the definition of
“Requisite Lenders” or any provision providing for the consent or other action
by all Lenders.
(e)    Notwithstanding any provision in this Section 10.6 to the contrary, (i)
no amendment, modification, termination or waiver affecting or modifying the
rights or obligations of Agent under any Loan Document shall be effective unless
signed by Borrower, Agent and Requisite Lenders, (ii) Agent may amend Schedule A
to reflect assignments permitted hereunder, and (iii) Agent and Borrower may
amend or modify any Loan Document to grant a new Lien, extend an existing Lien
over additional Property or join additional Persons as Loan Parties, in each
case for the benefit of Agent and Lenders.
10.7    Performance. Time is of the essence of the Loan Documents.
10.8    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that any assignment by any Lender shall be subject to the provisions of
Section 10.1, and provided further that no Loan Party may assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender. No other Person shall be deemed a third party
beneficiary of this Agreement. This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
this Section 10.8 and Sections 2.4(e), 9.6, 10.3, 10.4, 10.11 and 10.12 and the
other indemnities contained in the Loan Documents shall survive the Termination
Date. The surrender, upon payment or otherwise, of any Note or any other Loan
Document evidencing any of the Obligations shall not affect the right of Agent
to retain the Collateral for such other Obligations as may then exist or as it
may be reasonably contemplated will exist in the future. To the extent Agent or
any Lender receives any payment in respect of the Obligations and such payment
is subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or otherwise required to be paid to any other Person,
then to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not
occurred.
10.9    Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. Neither Agent nor any Lender has any fiduciary
relationship or duty to any Loan Party arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between Agent or
Lenders and Loan Parties by virtue of, any Loan Document or any transaction
contemplated herein or therein.
10.10    Tombstones and Related Matters. Each Loan Party consents to the
publication by Agent or any Lender of any press releases, tombstone, advertising
or other promotional materials (including, without limitation, via any
electronic transmission) relating to the financing transaction contemplated by
this Agreement using such Loan Party’s name, product, photographs, logo or
trademark. No Loan Party shall, and no Loan Party shall permit any of its
Affiliates to, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the securities of any Loan Party) using the name, logo or otherwise referring
to General Electric Capital Corporation, GE Healthcare Financial Services, Inc.
or of any of their Affiliates, the Loan Documents or any transaction
contemplated herein or therein to which any of them is a party without the prior
written consent of Agent except to the extent required to do so under any
applicable Requirement of Law and then, only after consulting with Agent with
respect to any such disclosure other than ordinary course filings with the SEC.
10.11    Waiver of Jury Trial. EACH OF THE LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
10.12    Governing Law and Jurisdiction.
(a)    GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCLUDING THOSE
LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Loan Party hereby accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Notwithstanding the foregoing, Agent and Lenders shall have
the right to bring any action or proceeding against any Loan Party (or any
Property of such Loan Party) in the court of any other jurisdiction Agent or
Lenders deem necessary or appropriate in order to realize on the Collateral or
other security for the Obligations. The parties hereto hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
(c)    Service of Process. Each Loan Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrower
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Loan Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(d)    Non-exclusive Jurisdiction. Nothing contained in this Section 10.12 shall
affect the right of Agent or Lenders to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Loan Party in any other jurisdiction.
10.13    Confidentiality. Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (a) with Borrower’s consent, (b) to such Lender’s
or Agent’s Related Persons, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (c) to the extent
such information presently is or hereafter becomes (i) publicly available other
than as a result of a breach of this Section 10.13 or (ii) available to such
Lender or Agent or any of their Related Persons, as the case may be, from a
source (other than any Loan Party) not known by them to be subject to disclosure
restrictions, (d) to the extent disclosure is required by any applicable
Requirements of Law, or other legal, administrative, governmental or regulatory
request, order or proceeding or otherwise requested or demanded by any
Governmental Authority, (e) to the extent necessary or customary for inclusion
in league table measurements, (f) (i) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (ii) otherwise to the extent consisting of general
portfolio information that does not identify Loan Parties, (g) to current or
prospective assignees or participants and to their respective Related Persons,
in each case to the extent such assignees, participants or Related Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 10.13 (and such Persons may disclose information to their respective
Related Persons in accordance with clause (b) above), (h) to any other party
hereto, and (i) in connection with the exercise or enforcement of any right or
remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Related Persons is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Loan Parties or their Related Persons referring to a Lender or
Agent or any of their Related Persons. In addition, the Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent and the Lenders in connection with
the administration of this Agreement and the other Loan Documents. In the event
of any conflict between the terms of this Section 10.13 and those of any other
contractual obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section 10.13 shall govern.
10.14    USA Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies Loan Parties that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.
10.15    Severability. Any provision of any Loan Document being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of any
Loan Document or any part of such provision in any other jurisdiction.
10.16    Entire Agreement; Counterparts. The Loan Documents constitute the
entire agreement of the parties and supersede all prior agreements and
understandings (whether written, verbal or implied) with respect to the subject
matter thereof (including, without limitation, any proposal letter or
confidentiality agreement between the parties hereto or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect). Section headings contained in this Agreement have been included for
convenience only, and shall not affect the construction or interpretation of
this Agreement. This Agreement may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement. Delivery of an executed signature page of
this Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
10.17    Duty of Agent With Respect to Collateral; Marshaling. Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account. The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither Agent nor any Indemnitee shall be responsible to any
Loan Party for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a non-appealable
judgment of a court of competent jurisdiction. In addition, Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith. Agent may (but shall not be
obligated to) pay taxes on behalf of any Loan Party, satisfy any Liens against
the Collateral or any Loan Party’s Intellectual Property (other than Permitted
Liens), purchase insurance to protect Agent’s and Lenders’ interest if Loan
Parties fail to maintain the insurance required hereunder and may pay for the
maintenance, insurance, protection and preservation of the Collateral and any
Loan Party’s Intellectual Property and effect compliance with the terms of any
Loan Document. Each Loan Party agrees to reimburse Agent, on demand, for all
costs and expenses incurred by Agent in connection with such payment or
performance and agrees that such amounts shall constitute Obligations and
authorizes Agent and each Revolving Lender to make a Revolving Loan to pay all
such amounts, even if the result thereof would cause the outstanding principal
balance of the Revolving Loans to exceed the Maximum Revolving Loan Balance at
such time. Each Loan Party hereby (a) waives any right under the UCC or any
other applicable Requirement of Law to receive notice and/or copies of any filed
or recorded financing statements, amendments thereto, continuations thereof or
termination statements and (b) releases and excuses Agent and each Lender from
any obligation under the UCC or any other applicable law to provide notice or a
copy of any such filed or recorded documents. Neither Agent nor any Lender shall
be under any obligation to marshal any property in favor of any Loan Party or
any other Person or against or in payment of any Obligation.
10.18    Joint and Several; Waiver of Defense. The obligations of the Loan
Parties under the Loan Documents are joint and several. Each Loan Party waives
(a) any suretyship defenses available to it under the UCC or any other
applicable Requirement of Law, and (b) any right to require Agent and Lenders to
proceed against any other Loan Party or any other Person, proceed against or
exhaust any security, or pursue any other remedy.  Agent and Lenders may
exercise or not exercise any right or remedy they have against any Loan Party,
any Collateral or any other security (including the right to foreclose by
judicial or non-judicial sale) without affecting any other Loan Party’s
liability.  Notwithstanding any other provision of any Loan Document, each Loan
Party irrevocably waives all rights that it may have under any Requirement of
Law or in equity (including, without limitation, any Requirement of Law
subrogating any Loan Party to the rights of Agent and Lenders under any Loan
Document) to seek contribution, indemnification or any other form of
reimbursement from any other Loan Party, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by any Loan Party with respect to the Obligations in connection with any Loan
Document or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by any Loan Party with respect to the Obligations in connection with any Loan
Document or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Loan Party in contravention of this
Section, such Loan Party shall hold such payment in trust for Agent and Lenders
and such payment shall be promptly delivered to Agent for application to the
Obligations, whether matured or unmatured.


11.    Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:
“Account Control Agreement”
Section 6.10
“Agent”
Preamble
“Agreement”
Preamble
“Assignment Agreement”
Section 10.1(a)
“Borrower”
Preamble
“Borrower Materials”
Section 9.2(c)
“Closing Date”
Section 4.1
“Closing Date Foreign Subsidiaries”
Section 7.10(a)
“Compliance Certificate”
Section 6.3(b)
“Disbursement Account”
Section 6.10
“Eligible Account”
Section 2.8
“Event of Default”
Section 8.1
“Final Payment Fee”
Section 2.6(b)
“GECC”
Preamble
“Guarantor” and “Guarantors”
Preamble
“Indemnitee”
Section 10.4
“Indemnified Liabilities”
Section 10.4
“Intercompany Note”
Definition of “Permitted Indebtedness”
“Lender” and “Lenders”
Preamble
“Loan Party” and “Loan Parties”
Preamble
“Lockbox”
Section 6.10
“Lockbox Account”
Section 6.10
“Lockbox Bank”
Section 6.10
“Maximum Lawful Rate”
Section 2.3(c)
“Maximum Revolving Loan Balance”
Section 2.1(b)
“Non-Funding Lender”
Section 9.10(c)
“Other Lender”
Section 9.10(c)
“Participant Register”
Section 10.1(b)
“Patriot Act”
Section 5.7(c)
“Register”
Section 2.4(g)
“Reinvestment Period”
Section 6.4
“Revolving Loan” and “Revolving Loans”
Section 2.1(b)
“SDN List”
Section 5.7(b)
“Settlement Date”
Section 9.10(a)(ii)
“Sweep Account”
Section 6.10
“Sweep Bank”
Section 6.10
“Term Loan” and “Term Loans”
Section 2.1(a)
“Term Loan A”
Section 2.1(a)
“Term Loan B”
Section 2.1(a)
“Term Loan C”
Section 2.1(a)
“Termination Date”
Section 9.8(b)



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Access Agreement” means a landlord consent and/or bailee letter, substantially
in the forms of Exhibit C-1 and C-2 respectively, in favor of Agent executed by
the applicable landlord or bailee and the applicable Loan Party.
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Loan Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Loan Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Loan Party, as stated on the respective invoice of a Loan Party,
net of any credits, rebates or offsets owed to such customer.
“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.
“Affiliate” means, with respect to any Person, (a) each officer, director,
partner or joint-venturer of such Person (and in the case of any Person that is
a limited liability company, each manager and member of such Person), and (b)
any other Person that, directly or indirectly, controls, is controlled by or is
under common control with such Person; provided, however, that neither Agent nor
any Lender shall be an Affiliate of any Loan Party or of any Subsidiary of any
Loan Party solely by reason of the provisions of the Loan Documents. For
purposes of this definition, “control” means the possession of either (i) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock Equivalents)
or (ii) the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Applicable Margin” means:
(a)    for the period commencing on the Closing Date through the last day of the
calendar month during which financial statements for the fiscal quarter ending
March 31, 2016 are delivered:
(i)    with respect to Revolving Loans, three and ninety-five hundredths percent
(3.95%) per annum; and
(ii)    with respect to Term Loans, five and nine-tenths percent (5.90%) per
annum; and
(b)    thereafter, the Applicable Margin shall equal the margin in effect from
time to time determined as set forth below based upon EBITDA for the most
recently completed twelve-month period pursuant to the appropriate column under
the table below:
Trailing Twelve Month EBITDA
Applicable Margin for Term Loans
Applicable Margin for Revolving Loans
Less than $***
5.90%
3.95%
Greater than or equal to $*** but less than $***
5.45%
3.70%
Greater than $***
4.95%
2.95%



The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the monthly financial statements for the last fiscal month of each fiscal
quarter required to be delivered pursuant to Section 6.3(a) and 6.3(b) hereof
(commencing on the last fiscal month of the fiscal quarter ending March 31,
2016) accompanied by a Compliance Certificate calculating EBITDA for the twelve
month period ending on the last day of such fiscal month, certified on behalf of
Borrower by the chief financial officer of Borrower as of the end of the fiscal
month for which such financial statements and Compliance Certificates are
delivered. If such calculation indicates that the Applicable Margin shall
increase or decrease, then on the first day of the calendar month following the
date of delivery of such financial statements, Compliance Certificate and
written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that no reduction in the Applicable Margin shall
become effective on such date if a Default or Event of Default has occurred and
is continuing; provided, further, that upon any failure by Borrower to deliver
the financial statements and Compliance Certificate for the last month in any
fiscal quarter within te time periods set forth in Section 6.3(a) and 6.3(b),
Agent may, at its election, effective as of the date on which such financial
statements and Compliance Certificate are required to be delivered and ending on
the date of actual delivery of such financial statements and Compliance
Certificate, if any, the Applicable Margin shall equal the highest Applicable
Margin specified in the pricing table set forth above.
In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.3(a) or 6.3(b) is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) Borrower
shall immediately deliver to Agent a corrected financial statement and a
corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) Borrower shall immediately pay to Agent (for the account of
the Lenders that hold the Commitments and Loans at the time such payment is
received, regardless of whether those Lenders held the Commitments and Loans
during the relevant period) the accrued additional interest owing as a result of
such increased Applicable Margin for that period. This paragraph shall not limit
the rights of Agent or the Lenders with respect to Section 2.3(d) and Article
VIII hereof, and shall survive the termination of this Agreement until the
payment in full in cash of the aggregate outstanding principal balance of the
Loans.
“Automatic Payment Authorization Agreement” means an automatic payment
authorization agreement, substantially in the form of Exhibit D, executed by
Borrower.
“Borrowing Base” means, as of any date of determination by Agent, an amount
equal to ***% of the book value of Eligible Accounts at such time.
“Borrowing Base Certificate” means a certificate of Borrower, on behalf of each
Loan Party, in substantially the form of Exhibit E hereto.
“Business Day” means and includes any day other than Saturdays, Sundays, or
other days on which commercial banks in New York, New York are required or
authorized to be closed.
“Carlsbad Lease” means that certain Lease – The Campus, dated as of February 8,
2010 (as amended by the Settlement and Release and First Amendment, dated as of
July 1, 2012, the Settlement and Release Agreement and Second Amendment dated as
of January 19, 2012 and the Third Amendment to Lease, dated as of August 28,
2012) between The Campus Carlsbad, LLC and Clinical Micro Sensors, Inc.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 or
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days. For the avoidance of doubt, “Cash Equivalents” does not include (and each
Loan Party is prohibited from purchasing or purchasing participations in) any
auction rate securities or other corporate or municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a Dutch auction.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted in favor of Agent for the benefit of Agent
and Lenders pursuant to any Loan Document.
“Collection Account” means the following account of Agent (or such other account
as Agent shall identify in writing to Borrower or Lenders, as applicable):
Bank Name: Deutsche Bank
Bank Address: New York, NY
ABA Number: 021 001 033
Account Number: ***
Account Name: GECC HH Cash Flow Collections
Ref: GenMark Diagnostics/HFS6683
“Commitments” means the Term Loan A Commitments, the Term Loan B Commitments,
the Term Loan C Commitments and the Revolving Loan Commitments.
“Default” means any event, which with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
“Default Rate” means a rate of interest equal to ***% per annum above the rate
of interest otherwise in effect for the applicable Obligation.
“Diagnostic System” means an ePlex System or an eSensor System.
“Disbursement Letter” means a disbursement instruction letter, in form and
substance satisfactory to Agent, among each Loan Party, Agent and each Lender.
“Dollars” and “$” each mean lawful money of the United States of America.
“EBITDA” means, with respect to Borrower and its consolidated Subsidiaries for
any period, the total of the following, all of which shall be determined in
accordance with GAAP: (a) the consolidated net income (loss) of Borrower and its
consolidated Subsidiaries for such period, plus (b) without duplication, to the
extent included in the calculation of consolidated net income of Borrower and
its consolidated Subsidiaries for such period, the sum of the following amounts
of Borrower and its consolidated Subsidiaries for such period, (i) income taxes
paid or accrued (excluding any amounts Borrower or any of its consolidated
Subsidiaries includes in its sales, general and administrative expenses), (ii)
interest expense (net of interest income), paid or accrued, (iii) amortization
and depreciation expense, (iv) compensation paid in Stock, and (v) other
non-cash charges as approved by Agent in its sole discretion. EBITDA shall be
measured on an accrual accounting basis.
“ePlex System” means the ePlex™ sample-to-answer instrument system developed,
marketed and sold by the Loan Parties.
“eSensor System” means the eSensor™ XT-8 instrument system developed, marketed
and sold by the Loan Parties.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“European Distribution Center” means the premises owned by *** .
“Excluded Accounts” means, collectively, (a) any Deposit Account exclusively
used for payroll, payroll taxes, or other employee wage and benefit payments to
or for the benefit of the Loan Parties’ employees, provided that the aggregate
balance in such accounts does not exceed the amount necessary to make the
immediately succeeding payroll, payroll tax or benefit payment (or such minimum
amount as may be required by any Requirement of Law with respect to such
accounts), as applicable, (b) any zero-balance Disbursement Account, and (c) any
Deposit Account or Securities Account the average daily balance of which in the
aggregate, together with the average daily balance of all such other Deposit
Accounts and Securities Accounts excluded pursuant to this clause (c), shall not
exceed $10,000 and (d) the Landlord LC Account for so long as the Landlord
Letter of Credit or any replacement thereof is issued and undrawn.
“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) that has not guaranteed
or pledged any of its assets to secure, or with respect to which there shall not
have been pledged two-thirds or more of the voting Stock and Stock Equivalents
to secure, any Indebtedness (other than the Loans) of a Loan Party or any other
Subsidiary of Borrower which is a United States person within the meaning of
Section 7701(a)(30) of the Code or (b) a Foreign Subsidiary owned by a Foreign
Subsidiary described in clause (a) hereof.
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion or material piece of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of any Loan Party after reasonable demand
to maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could result in a material diminution in value of the
Collateral (including, for the avoidance of doubt and without limitation,
circumstances where Agent reasonably believes the Loan Parties’ remaining cash
and Cash Equivalents are being, or are likely to be, significantly and
imminently diminished).
“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.
“FDA” means the U.S. Food and Drug Administration.
“Fee Letter” means the amended and restated Fee Letter, dated as of the Closing
Date, among Borrower and Agent.
“Final Maturity Date” means January 12, 2019.
“Foreign Subsidiary” means a Subsidiary of Borrower that is incorporated or
organized in a jurisdiction other than the United States or any state or
territory thereof.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity and any self-regulatory organization.
“Governmental Payor” means The Civilian Health and Medical Program of the
Department of Veterans Affairs, TRICARE, the Veterans Health Administration and,
with the consent of Agent, any other state or federal health care program or any
other Governmental Authority which presently or in the future maintains a third
party payor program.
“Guaranty” means a guaranty agreement, in form and substance satisfactory to
Agent, made by Guarantors in favor of Agent, for the benefit of Agent and
Lenders.
“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.
“Indebtedness” means, with respect to any Person, at any date, without
duplication, (a) all indebtedness for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (c) all
obligations to pay the deferred purchase price of Property or services,
including earnouts or similar payments (other than trade payables incurred in
the ordinary course of business), (d) all capital lease obligations, (e) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(f) all contingent or non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit, surety
bond or other similar instrument, (g) all equity securities of such Person
subject to repurchase or redemption other than at the sole option of such
Person, (h) all indebtedness secured by a Lien on any asset of such Person,
whether or not such indebtedness is an obligation of such Person, (i) all
obligations under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, and (j) all indebtedness, obligations or liabilities of others
guaranteed, endorsed (other than in the ordinary course of business), co-made,
discounted with recourse or sale with recourse by such Person or for which such
Person is otherwise directly or indirectly liable.
“Indemnified Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities (including any interest,
penalties or other additions) with respect thereto (other than (i) any taxes
measured by net income and franchise taxes imposed in lieu of net income taxes,
in each case imposed on Agent or any Lender as a result of a present or former
connection between Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein, except for such connection arising from Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document and (ii) any United States federal
withholding taxes imposed under FATCA).
“Initial Loans” means the Term Loan A and the Revolving Loans (if any) made on
the Revolving Credit Facility Activation Date.
“Intellectual Property” means (a) all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, and (b) the goodwill of the business of any Person
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, clinical and non-clinical data, and rights to unpatented inventions.
“Interest Period” means, as applicable, (a) the period commencing on the Closing
Date and ending on the day immediately preceding the first Business Day of the
next succeeding calendar month, or (b) subsequent to the period described in
clause (a), the period commencing on the first Business Day of the calendar
month and ending on the day immediately preceding the first Business Day of the
next succeeding calendar month.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any Stock or Stock Equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition of all
or substantially all of the assets of another Person, or of any business,
division or other unit operation of any Person or (c) to make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.
“Landlord LC Account” means the account number 4010005371 maintained at Banc of
California, National Association and pledged by Clinical Micro Sensors, Inc. to
support the Landlord Letter of Credit; provided that the balance of such account
shall not at any time exceed the face amount the Landlord Letter of Credit.
“Landlord Letter of Credit” means the Original Irrevocable Standby Letter of
Credit No. #2012-003 issued by Beach Business Bank on September 7, 2012 for the
benefit of Wells Fargo Bank, National Association (on behalf of The Carlsbad
Campus, LLC) in the face amount of $757,819.76 as reduced from time to time in
accordance with its terms.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
“Loan” means each Term Loan, each Revolving Loan, and any other loan made or
deemed made by any Lender hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Account Control
Agreements, the Access Agreements, the Perfection Certificate, the Pledge
Agreement (if any), the Guaranty (if any), any Subordination Agreement, the Fee
Letter, the Disbursement Letter, any Borrowing Base Certificate and all other
agreements, instruments, documents and certificates delivered to Agent or any
Lender from time to time in connection with any of the foregoing.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.
“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, business, assets, properties, or condition (financial or otherwise)
of Borrower, individually, or the Loan Parties, taken as a whole, (b) the
ability of a Loan Party to perform any of its obligations under any Loan
Document to which it is a party, (c) the legality, validity or enforceability of
any Loan Document, (d) the rights and remedies of Agent or Lenders under any
Loan Document or (e) the validity, perfection or priority of any Lien in favor
of Agent, on behalf of itself and Lenders, on any of the Collateral.
“Material Agreement” means (a) any agreement or contract (other than a Reagent
Rental Agreement or other contract for the sale of Diagnostic Systems and/or
diagnostic test kits) to which a Loan Party is a party and involving the receipt
or payment of amounts in the aggregate exceeding $*** per year, (b) any
agreement or contract to which a Loan Party is a party of which the breach,
nonperformance, termination or failure to renew could reasonably be expected to
have a Material Adverse Effect, or (c) each agreement relating to any
Subordinated Indebtedness.
“Material Indebtedness” means (a) any Subordinated Indebtedness and (b) any
other Indebtedness (other than the Obligations) of a Loan Party or any of its
Subsidiaries having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $***.
“Note” means a promissory note of Borrower, in form and substance satisfactory
to Agent, payable to a Lender in a principal amount equal to the amount of such
Lender’s Term Loan A Commitment, Term Loan B Commitment, Term Loan C Commitment
or Revolving Loan Commitment, as applicable.
“OFAC” means U.S. Treasury Department's Office of Foreign Assets Control.
“Obligations” means all Loans and all other debts, obligations and liabilities
of any kind whatsoever owing by the Loan Parties to Agent and Lenders under the
Loan Documents, whether for principal, interest, fees, expenses, prepayment
premiums, indemnities, reimbursements or other sums, and whether or not such
amounts accrue after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not allowed in such case or proceeding, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and howsoever acquired, and
whether or not evidenced by any instrument or for the payment of any money.
“Perfection Certificate” means a perfection certificate in the form provided by
Agent, completed and duly executed by each Loan Party.
“Permitted Acquisition” means any acquisition by a Loan Party of all of the
Stock and Stock Equivalents of a Target or all or substantially all of the
assets of a Target, in each case, to the extent that each of the following
conditions shall have been satisfied:
(a)    no Default or Event of Default is then continuing or would result
therefrom;
(b)    each representation or warranty contained in each Loan Document is true,
accurate and complete in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) as of the date thereof;
(c)    Borrower shall have delivered to Agent at least twenty (20) days prior to
the consummation thereof (or such shorter period as Agent may agree in writing):
(x) notice of such acquisition setting forth in reasonable detail the terms and
conditions of such acquisition ,(y) pro forma financial statements of Borrower
and its Subsidiaries after giving effect to the consummation of such acquisition
and (z) to the extent available, a due diligence package;
(d)    such acquisition shall only involve a target that is a corporation or
limited liability company incorporated or organized under the laws of any State
of the United States or the District of Columbia and consist of assets located
in the United States;
(e)     such acquisition shall only comprise a business, or those assets of a
business, substantially of the type engaged in by Borrower or its Subsidiaries
and which business would not subject Agent or any Lender to regulatory or third
party approvals in connection with the exercise of its rights and remedies under
this Agreement or any other Loan Documents;
(f)    Borrower shall have delivered to Agent (i) as soon as available, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such acquisition is to be consummated (including any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (ii) to the extent required under the related acquisition agreement,
all consents and approvals from applicable Governmental Authorities and other
Persons, (iii) if required by Agent, environmental assessments satisfactory to
Agent and (iv) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date;
(g)    at or prior to the closing of such acquisition, the Loan Parties shall
execute and deliver (i) the agreements, instruments and other documents required
by Section 6.11 to Agent and (ii) with respect to any new Subsidiary created in
connection with such acquisition, all documents required to be delivered on the
Closing Date pursuant to Sections 4.1(b), (d), (e), (f), (g), (h), (i), (k),
(l), and (n);
(h)    such acquisition shall not be hostile and shall have been approved by the
board of directors (or equivalent) and/or shareholders (or equivalent) of the
applicable Loan Party and the Target;
(i)    the business and assets acquired in such acquisition shall be free and
clear of all Liens (other than Permitted Liens);
(j)    the structure of the acquisition shall be acceptable to the Lenders
comprising Requisite Lenders in their reasonable judgment;
(k)    immediately prior to the consummation of such acquisition, the Target
shall have a positive Tangible Net Worth;
(l)    the aggregate consideration paid or payable (including, without
limitation, all transaction costs, equity consideration and non-competition
arrangements) by the Loan Parties in any acquisition shall not exceed *** of the
aggregate unrestricted cash and Cash Equivalents in Deposit Accounts and
Securities Accounts of the Loan Parties which are subject to Account Control
Agreements immediately prior to the consummation of such acquisition;
(m)    the aggregate consideration paid or payable in connection with all
acquisitions (including, without limitation, all transaction costs and all
liabilities and Contingent Obligations incurred or assumed in connection
therewith or otherwise reflected in a consolidated balance sheet of the Loan
Parties and Target, but excluding common stock of Borrower), made during the
term of this Agreement shall not exceed $***;
(n)    no Indebtedness or Contingent Obligations in the nature of an earn-out or
similar contingent compensation shall be incurred or assumed in connection
therewith; and
(o)    with respect to an acquisition paid for in whole or in part with Stock or
Stock Equivalents of Borrower, such acquisition shall not result in any decrease
in the Tangible Net Worth of the Loan Parties.
“Permitted Contest” means the contesting in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of the applicable Loan
Party in accordance with GAAP and which do not involve, in the reasonable
judgment of Agent, any risk of the sale, forfeiture or loss of any of the
Collateral.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Dispositions” means (a) sales of inventory in the ordinary course of
business, (b) sales of equipment that are no longer used or useful in the
business of a Loan Party for cash and fair value so long as no Default or Event
of Default has occurred and is continuing at the time of such sale or would
result after giving effect thereto, (c) Transfers consisting of (w) Permitted
Liens or Permitted Investments, (x) the sale or issuance of any Stock or Stock
Equivalents of Borrower not prohibited by the terms of this Agreement or the
other Loan Documents; (y) the sale or issuance of any Stock or Stock Equivalents
of any Loan Party other than Borrower or a Subsidiary of a Loan Party so long as
such sale does not result in a Default or Event of Default hereunder or under
any other Loan Documents and (z) the use of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents, and (d) licenses of the Intellectual Property of a Loan Party in the
ordinary course of business of the applicable Loan Party, provided that (i) any
such license is non-exclusive (but may be exclusive in respects other than
territory and may be exclusive as to territory only as to discrete geographical
areas outside of the United States, provided further that in the case of any
such permitted exclusive license, such license shall be approved by the Board of
Directors of the applicable Loan Party) and does not result in a legal transfer
of title of the licensed Intellectual Property, (ii) no Default or Event of
Default has occurred and is continuing at the time of such license or would
result after giving effect thereto, and (iii) the terms of such license do not
restrict the applicable Loan Party’s ability to grant a Lien on, assign or
otherwise Transfer such license or any Intellectual Property.
“Permitted Indebtedness” means (a) the Obligations, (b) Indebtedness existing on
the Closing Date and set forth on Schedule 7.2, (c) Indebtedness consisting of
capitalized lease obligations and purchase money Indebtedness, in each case
incurred by any Loan Party or any of its Subsidiaries to finance the
acquisition, repair, improvement or construction of fixed or capital assets of
such Person, provided that (i) the aggregate outstanding principal amount of all
such Indebtedness does not exceed $*** at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made), (d) Indebtedness owing by any Loan Party
to another Loan Party, provided that (i) each Loan Party shall have executed and
delivered to each other Loan Party a demand note (each, an “Intercompany Note”)
to evidence such intercompany loans or advances owing at any time by each Loan
Party to the other Loan Parties, which Intercompany Note shall be in form and
substance reasonably satisfactory to Agent and shall be pledged and delivered to
Agent pursuant to a Pledge Agreement as additional Collateral for the
Obligations, (ii) any and all Indebtedness of any Loan Party to another Loan
Party shall be subordinated to the Obligations pursuant to the subordination
terms set forth in each Intercompany Note, and (iii) no Default or Event of
Default shall result after giving effect to any such Indebtedness, (e)
Subordinated Indebtedness, (f) the Landlord Letter of Credit; provided that the
face value of such Landlord Letter of Credit shall not at any time exceed the
amounts set forth in Section 21.2 of the Carlsbad Lease, (g) Indebtedness
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business, (h) Indebtedness of Excluded Foreign Subsidiaries
owing to any Loan Party so long as such Indebtedness is permitted to be extended
pursuant to clause (j) of the definition of “Permitted Investments” and (i)
Indebtedness of Loan Parties owing to any Excluded Foreign Subsidiary, provided
that (x) no Default or Event of Default has occurred and is continuing at the
time of any such Investment or would result therefrom and (y) such Indebtedness
is subordinated to the Obligations on terms and conditions satisfactory to Agent
in its sole discretion.
“Permitted Investments” means (a) Investments existing on the Closing Date and
set forth on Schedule 7.5, (b) subject to Section 6.10, Investments (i) in cash
and Cash Equivalents or (ii) permitted by Borrower’s investment policy attached
as Schedule 11.1, (c) endorsements for collection or deposit in the ordinary
course of business consistent with past practice, (d) extensions of trade credit
(other than to Affiliates of a Loan Party) in the ordinary course of business,
(e) Investments received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business, (f) loans and advances to employees of any Loan Party to finance
travel, entertainment and relocation expenses and other business purposes in the
ordinary course of business in an aggregate outstanding principal amount not to
exceed $*** at any time, (g) Investments consisting of non-cash loans made by
Borrower to officers, directors and employees of a Loan Party which are used by
such Persons to purchase simultaneously the Stock of Borrower, (h) advances by a
Loan Party to another Loan Party in accordance with the terms and conditions
described in clause (d) of the definition of “Permitted Indebtedness”, (i) the
establishment or formation of Excluded Foreign Subsidiaries to the extent
permitted pursuant to Section 7.10(c); (j) Investments by any Loan Party in
Excluded Foreign Subsidiaries; provided, that (i) no Default or Event of Default
has occurred and is continuing at the time of any such Investment or would
result therefrom and (ii) the aggregate amount of all such Investments incurred
under this clause (j) do not exceed $*** in the aggregate from the Closing Date,
(k) joint ventures or strategic alliances in the ordinary course of business
consisting of the non-exclusive licensing of technology, the development of
technology or the providing of technical support, but in no event consisting of
Investments of cash, Cash Equivalents or tangible assets and (l) Permitted
Acquisitions.
“Permitted Liens” means each of the following: (a) Liens created pursuant to any
Loan Document, (b) Liens existing on the Closing Date and set forth on Schedule
7.1, (c) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law and
arising in the ordinary course of business, and securing amounts that are not
yet due or that are subject to a Permitted Contest, (d) Liens securing
Indebtedness permitted under clause (c) of the definition of “Permitted
Indebtedness”, provided that (i) such Liens exist prior to the acquisition of,
or attach substantially simultaneous with, or within 20 days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness and (ii) such Liens do not extend to any Property of a Loan
Party other than the Property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed by such Indebtedness, (e) Liens of a
collection bank on items in the course of collection arising under Section 4-208
of the UCC, (f) pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA), (ii)
to secure the performance of bids, tenders, leases (other than capital leases),
sales or other trade contracts (other than for the repayment of borrowed money)
or (iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation), (g) judgment liens (other than for the payment of taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default under Section 8.1(f) and
pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings, (h) Liens
arising by reason of zoning restrictions, easements, licenses, reservations,
restrictions, covenants, rights-of-way, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property that do not materially (i) impair the
value or marketability of such real property or (ii) interfere with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property, (i) licenses described in clause (c) of the definition of “Permitted
Disposition” and (j) Liens in favor of East West Bank on cash collateral
securing Indebtedness permitted pursuant to clause (f) of the definition of
“Permitted Indebtedness” so long as the amount of such cash collateral does not
exceed the face value of the Landlord Letter of Credit.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“Pledge Agreement” means a pledge agreement in form and substance satisfactory
to Agent executed by each Loan Party and Agent.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Pro Rata Share” means:
(a)    with respect to a Lender’s obligation to make a Term Loan and right to
receive payments of interest, fees and principal with respect thereto at any
time, the percentage obtained by dividing (i) such Lender’s Term Loan A
Commitment, Term Loan B Commitment or Term Loan C Commitment at such time, as
the case may be (or if the Term Loan A Commitment, Term Loan B Commitment or
Term Loan C Commitment, as the case may be, of such Lender is terminated at such
time, the aggregate outstanding principal amount of the Term Loan A, Term Loan B
or Term Loan C at such time, as the case may be, owing to such Lender), by (ii)
the Term Loan A Commitments, Term Loan B Commitments or Term Loan C Commitments,
as the case may be, of all Lenders at such time (or, if the Term Loan A
Commitments, Term Loan B Commitments or Term Loan C Commitments, as the case may
be, of all such Lenders are terminated at such time, the aggregate outstanding
principal amount of the Term Loan A, Term Loan B or Term Loan C, as the case may
be, owing to all Lenders at such time);
(b)    with respect to a Lender’s obligation to make Revolving Loans and right
to receive payments of interest, fees and principal with respect thereto at any
time, the percentage obtained by dividing (a) the Revolving Loan Commitment of
such Lender then in effect (or, if such Revolving Loan Commitment is terminated
at such time, the aggregate outstanding principal amount of the Revolving Loans
at such time owing to such Lender) by (b) the Revolving Loan Commitments of all
Lenders at such time (or, if the Revolving Loan Commitments of all such Lenders
are terminated at such time, the aggregate outstanding principal amount of the
Revolving Loans owing to all Lenders at such time); and
(c)    with respect to all other matters at any time, the percentage obtained by
dividing (i) such Lender’s Commitments at such time (or if any Commitment of
such Lender is terminated at such time, the aggregate outstanding principal
amount of the applicable Loan at such time owing to such Lender), by (ii) the
Commitments of all Lenders at such time (or, if any Commitments of all such
Lenders are terminated at such time, the aggregate outstanding principal amount
of the applicable Loan owing to all Lenders at such time).
“Public Health Laws” means all Requirements of Law relating to (a) the
procurement, development, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, food, dietary supplement, or other product (including, without
limitation, any ingredient or component of, or accessory to, the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state or foreign laws, controlled substances
laws, pharmacy laws, or consumer product safety laws, (b) fraud and abuse
(including without limitation the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)); the civil False Claims Act (31 U.S.C. § 3729
et seq.); Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United
States Code; (c) quality, safety certification and accreditation standards and
requirements; (d) HIPAA; (e) certificates of operations and authority; (f) laws
regulating the provision of free or discounted care or services; and (g) any and
all other applicable federal, state or local health care laws, rules, codes,
statutes, regulations, manuals, orders, ordinances, statutes, policies,
professional or ethical rules, administrative guidance and requirements, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto.
“Qualified Assignee” means (a) any Lender (other than a Non-Funding Lender), (b)
any Affiliate of any Lender (other than a Non-Funding Lender), (c) any
commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) which regularly extends credit or buys loans
as one of its businesses, including insurance companies, mutual funds, lease
financing companies and commercial finance companies, in each case of this
clause (c), which either (i) has a rating of BBB or higher from Standard &
Poor’s Rating Group and a rating of Baa2 or higher from Moody's Investor
Service, Inc. at the date that it becomes a Lender, or (ii) together with its
Affiliated entities, holds loan assets in excess of $250,000,000 or (d) any
other Person (other than a natural person) approved by Agent, provided however,
that notwithstanding the foregoing, unless approved by Agent, “Qualified
Assignee” shall not include (A) any Person (1) who is not capable of lending to
Borrower without the imposition of any withholding or similar taxes or (2) who
is so capable but fails to provide to Agent any forms or other documentation
necessary to establish a complete exemption from such taxes, (B) any Loan Party
or any Affiliate of a Loan Party or any Person or Affiliate of such Person that
holds any subordinated debt or Stock or Stock Equivalents issued by any Loan
Party or its Affiliates (other than any Person that is a Lender on the Closing
Date or any Affiliate thereof) or (C) any direct competitor of Borrower as
determined by Agent in its reasonable discretion.
“Reference Rate” means, for each day during an Interest Period, the higher of
(a) one and one quarter percent (1.25%) per annum and (b) a rate of interest
determined by Agent equal to:
(a)    the offered rate per annum for deposits in Dollars for a term of three
(3) calendar months that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
(London time), on the second full Business Day on which banks in the City of
London, England are generally open for interbank or foreign exchange
transactions (such Business Day a “LIBOR Business Day”) immediately prior to the
first day of such Interest Period; divided by
(b)    a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such
Interest Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Federal Reserve Board or other applicable
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.
If the rate described in clause (a) above shall cease to be available from
Reuters or otherwise, such rate shall be determined from such financial
reporting service or other information as Agent shall reasonably select.
“Reagent Rental Agreement” means an agreement between a Loan Party and a
customer pursuant to which the customer rents an Diagnostic System and commits
to buy minimum annual volumes of diagnostic test kits.
“Registrations” means registrations, authorizations, approvals, licenses,
permits, clearances, certificates, and exemptions issued or allowed by a
Regulatory Authority (including, without limitation, new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).
“Regulatory Action” means an administrative or regulatory action, proceeding,
investigation or non-routine inspection, FDA Form 483 inspectional observation
or other formal notice of serious deficiencies, warning letter, untitled letter,
notice of violation letter, recall, alert, seizure, Section 305 notice or other
similar communication, or consent decree issued by a Regulatory Authority.
“Regulatory Authority” means the FDA or any successor thereto or any comparable
Governmental Authority that is concerned with the safety, efficacy, reliability,
manufacture, sale, advertising, promotion, reimbursement, import, export or
marketing of medical products or drugs, the Department of Justice, the Office of
the Inspector General of the United States Department of Health and Human
Services and any other agency, branch or other governmental body charged with
the responsibility and/or vested with the authority to administer any Public
Health Laws.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
“Requirement of Law” means, with respect to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, judgment, writ,
injunction, decree, or other legal requirement or determination of an arbitrator
or of a Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Requisite Lenders” means Lenders whose Pro Rata Shares aggregate more than 50%;
provided, however, that so long as a Lender on the Closing Date does not assign
any portion of its Commitments or Loans (other than an assignment to any
Affiliate of such Lender), the “Requisite Lenders” shall include such Lender.
“Reserves” means, reserves established by Agent in its Permitted Discretion from
time to time pursuant to Section 2.1(b), including, without limitation, with
respect to known or anticipated liabilities, offsets, or liquidity needs of Loan
Parties. Without limiting the generality of the foregoing, Reserves established
to ensure the payment of accrued interest, fees, expenses and other liabilities
(including without limitation rent reserves with respect to any leased
locations) shall be deemed to be an exercise of Agent’s Permitted Discretion.
Reserves may be established against the Borrowing Base and the aggregate
Revolving Loan Commitments then in effect as determined to be appropriate by
Agent in the exercise of its Permitted Discretion.
“Revolving Credit Facility Activation Date” means the date on which the Term
Loan A is made by the Lenders to Borrower.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans).
“Revolving Loan Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule A hereto under the caption
“Revolving Loan Commitment”, as amended from time to time to reflect any
permitted assignments and as such amount may be reduced or terminated pursuant
to this Agreement. “Revolving Loan Commitments” means the Revolving Loan
Commitments of all Lenders with a Revolving Loan Commitment.
“Revolving Loan Commitment Termination Date” means the earlier to occur of: (a)
the Final Maturity Date and (b) the date on which the Revolving Loan Commitments
shall terminate for any reason in accordance with the provisions of this
Agreement.
“Rights to Payment” means all cash, license fees, royalties, awards, judgments,
insurance and other monetary claims, Proceeds, Accounts and General Intangibles
that relate to, or arise out of or with respect to, any Intellectual Property,
including, without limitation, (a) any Proceeds from the sale, licensing or
other Transfer of any Intellectual Property or any rights therein, and (b) any
monetary damages and all other rights to payment of money of any Loan Party for
any past, present and future infringement, misappropriation, dilution, violation
or other impairment of any Intellectual Property, together with all accessions
and additions thereto and Proceeds and products thereof.
“Scheduled Payment Date” means the first day of each calendar month.
“SEC” means the Securities and Exchange Commission.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Indebtedness” means any unsecured Indebtedness owing by any Loan
Party to any Person that is not a holder of any Stock or Stock Equivalents of
any Loan Party on the date such Indebtedness is incurred, which Indebtedness is
subordinated to the Obligations pursuant to a Subordination Agreement.
“Subordination Agreement” means, with respect to any Subordinated Indebtedness,
a subordination agreement in form and substance satisfactory to Agent executed
by Agent, the Loan Parties and each holder of such Subordinated Indebtedness.
“Subsidiary” means, with respect to any Person, any entity the management of
which is, directly or indirectly controlled by, or of which an aggregate of more
than 50% of the outstanding voting Stock is, at the time, owned or controlled,
directly or indirectly by, such Person or one or more Subsidiaries of such
Person.
“Tangible Net Worth” means, on any date, the consolidated total assets of any
Person, minus (a) any amounts attributable to (i) goodwill, (ii) intangible
items such as unamortized debt discount and expense, patents, trade and service
marks and names, copyrights and research and development expenses except prepaid
expenses, and (iii) reserves not already deducted from assets, and (b) the
obligations that should, under GAAP, be classified as liabilities on such
Person's consolidated balance sheet, including all Indebtedness.
“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an acquisition.
“Term Loan A Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule A hereto under the caption “Term
Loan A Commitment”, as amended from time to time to reflect any permitted
assignments and as such amount may be reduced or terminated pursuant to this
Agreement. “Term Loan A Commitments” means the Term Loan A Commitments of all
Lenders with a Term Loan A Commitment.
“Term Loan A Commitment Termination Date” means March 31, 2015.
“Term Loan B Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule A hereto under the caption “Term
Loan B Commitment”, as amended from time to time to reflect any permitted
assignments and as such amount may be reduced or terminated pursuant to this
Agreement. “Term Loan B Commitments” means the Term Loan B Commitments of all
Lenders with a Term Loan B Commitment.
“Term Loan B Commitment Termination Date” means ***.
“Term Loan C Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule A hereto under the caption “Term
Loan C Commitment”, as amended from time to time to reflect any permitted
assignments and as such amount may be reduced or terminated pursuant to this
Agreement. “Term Loan C Commitments” means the Term Loan C Commitments of all
Lenders with a Term Loan C Commitment.
“Term Loan C Commitment Termination Date” means ***.
“Term Loan Commitment” or “Term Loan Commitments” means the Term Loan A
Commitments, the Term Loan B Commitments and the Term Loan C Commitments.
“Term Loan Lender” means each Lender with a Term Loan Commitment, of if the Term
Loan Commitments are no longer in effect, each Lender owning a Term Loan.
“Transfer” means, with respect to any Property, to sell, convey, transfer,
assign, license, rent, lease, sublease, mortgage, transfer or otherwise dispose
of any interest therein or to permit any Person to acquire any such interest.
“Treasury Rate” means a per annum rate of interest equal to the greater of (a)
1.00% per annum and (b) the per annum rate published by the Board of Governors
of the Federal Reserve System in Federal Reserve Statistical Release H.15
entitled “Selected Interest Rates” under the heading “U.S. Government
Securities/Treasury Constant Maturities” as the three year treasuries constant
maturities rate. In the event Release H.15 is no longer published, Agent shall
select a comparable publication to determine the U.S. Treasury note yield to
maturity.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Lender’s security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first written above.
BORROWER:
GENMARK DIAGNOSTICS, INC.
By:        /s/ Hany Massarany        
Name: Hany Massarany
Title: President and Chief Executive Officer
GUARANTOR:
CLINICAL MICRO SENSORS, INC.
By:        /s/ Scott Mendel            
Name: Scott Mendel
Title: Chief Financial Officer


OSMETECH INC.
By:        /s/ Scott Mendel            
Name: Scott Mendel
Title: Chief Financial Officer


Address For Notices For All Loan Parties:
c/o GenMark Diagnostics, Inc.
5964 La Place Court
Carlsbad, California 92008
Attention: General Counsel
Phone: (760) 448-4327
Facsimile: (760) 683-6876




AGENT AND LENDER:
GENERAL ELECTRIC CAPITAL CORPORATION
By:        /s/ Alan M. Silbert        
Name: Alan M. Silbert
Title: Duly Authorized Signatory

Address For Notices:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855
Except in the case of notices under Section 6.3, with a copy to:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866


LENDER:


EAST WEST BANK
By:        /s/ Linda S. Le Beau        
Name: Linda S. Le Beau
Title: Managing Director, Life Sciences
Address For Notices:
East West Bank
2350 Mission College Blvd. Suite 988
Santa Clara, CA 95054
Attention: Linda S. Le Beau
Phone: (408) 330-2005
Facsimile: (408) 588-9688




EXHIBIT A
SECRETARY’S CERTIFICATE OF AUTHORITY
[DATE]
Reference is made to the Loan and Security Agreement, dated as of [_______ ___,
___] (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among [Borrower Name], a [__________]
[corporation/limited liability company/limited liability partnership/limited
partnership] (the “Borrower”), the guarantors from time to time party thereto,
General Electric Capital Corporation, a Delaware corporation (“GECC”), as a
lender and as agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”), and the other lenders signatory thereto from time to
time (GECC and such other lenders, the “Lenders”). Capitalized terms used but
not defined herein are used with the meanings assigned to such terms in the
Agreement.
I, [_________________________], do hereby certify that:
(i)    I am the duly elected, qualified and acting [Assistant] Secretary of
[INSERT NAME OF LOAN PARTY] (the “Company”);
(ii)    attached hereto as Exhibit A are true, complete and correct copies of
the Company’s [Certificate/Articles of Incorporation or Articles of
Organization/Certificate of Formation] and the [Bylaws/LLC Agreement/Partnership
Agreement], each of which is in full force and effect on and as of the date
hereof;
(iii)    each of the following named individuals is a duly elected or appointed,
qualified and acting officer of the Company who holds the offices set opposite
such individual’s name, and such individual is authorized to sign the Loan
Documents to which the Company is a party and all other notices, documents,
instruments and certificates to be delivered pursuant thereto, and the signature
written opposite the name and title of such officer is such officer’s genuine
signature:
Name
Title
Signature
_____________________
______________________
_________________________
_____________________
______________________
_________________________
_____________________
______________________
_________________________

(iv)    attached hereto as Exhibit B are true, complete and correct copies of
resolutions adopted by the Board of Directors/Members of the Company (the
“Board”) authorizing the execution, delivery and performance of the Loan
Documents to which the Company is a party, which resolutions were duly adopted
by the Board on [DATE] and all such resolutions are in full force and effect on
the date hereof in the form in which adopted without amendment, modification,
rescission or revocation;
(v)    the foregoing authority shall remain in full force and effect, and Agent
and each Lender shall be entitled to rely upon same, until written notice of the
modification, rescission or revocation of same, in whole or in part, has been
delivered to Agent and each Lender, but no such modification, rescission or
revocation shall, in any event, be effective with respect to any documents
executed or actions taken in reliance upon the foregoing authority before such
written notice is delivered to Agent and each Lender; and
(vi)    no Default or Event of Default has occurred and is continuing or will
result from the delivery, execution and performance of the Loan Documents by the
Loan Parties, and all representations and warranties of the Company in the Loan
Documents are true, accurate and complete in all material respects (but in all
respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true, accurate and complete
in all material respects (but in all respects if such representation or warranty
is qualified by “material” or “Material Adverse Effect”) on and as of such
earlier date.
[Signature Page Follows]
IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above
_______________________________
Name:    _________________________

Title:    [Assistant] Secretary
The undersigned does hereby certify on behalf of the Company that he/she is the
duly elected or appointed, qualified and acting [TITLE] of the Company and that
[NAME FROM ABOVE] is the duly elected or appointed, qualified and acting
[Assistant] Secretary of the Company, and that the signature set forth
immediately above is his/her genuine signature.
_______________________________
Name:    _________________________

Title:    _________________________


EXHIBIT B TO SECRETARY’S CERTIFICATE OF AUTHORITY
[FORM OF] RESOLUTIONS
BOARD RESOLUTIONS
_____________ ___, 20__

WHEREAS, GenMark Diagnostics, Inc. (“Borrower”) has requested that General
Electric Capital Corporation, a Delaware corporation (“GECC”), as agent (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”) and lender, and certain other lenders (GECC and such other lenders,
collectively, the “Lenders”) provide a credit facility in a maximum principal
amount not to exceed $[______________] (the “Credit Facility”); and
WHEREAS, the terms of the Credit Facility are set forth in a loan and security
agreement by and among Borrower, the guarantors from time to time party thereto,
Agent, and the Lenders and certain related agreements, documents and instruments
described in detail below; and
[WHEREAS, as a subsidiary of Borrower, __________, the “Company”) will benefit
from the making of the loan(s) to Borrower under the Credit Facility; and]
WHEREAS, the Board of Directors of [Borrower] [Company] (the “Directors”) deems
it advisable and in the best interests of [Borrower] [Company] to execute,
deliver and perform its obligations under those transaction documents described
and referred to below.
NOW, THEREFORE, be it
RESOLVED, that the Credit Facility be, and it hereby is, approved; and further
RESOLVED, that the form of Loan and Security Agreement (the “Loan and Security
Agreement”), by and among [Borrower], [Company,] the [other] guarantors from
time to time party thereto, Agent and the Lenders, as presented to the
Directors, be and it hereby is, approved and the [President, the Chief Executive
Officer, Chief Financial Officer, the Vice President or Treasurer] of [Borrower]
[Company] (collectively, the “Proper Officers”) be, and each of them hereby is,
authorized and directed on behalf of [Borrower] [Company] to execute and deliver
to Agent the Loan and Security Agreement, in substantially the form as presented
to the Directors, with such changes as the Proper Officers may approve, such
approval to be conclusively evidenced by execution and delivery thereof; and
further
[RESOLVED, that the form of Promissory Note (the “Note”), as presented to the
Directors, be, and it hereby is, approved and the Proper Officers be, and each
of them hereby is, authorized and directed on behalf of Borrower to execute and
deliver to Lender one or more promissory Notes, in substantially the form as
presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further]
[RESOLVED, that the form(s) of [Pledge Agreement] [and] [Account Control
Agreement] [(collectively, the “Security Documents”), Disbursement Letter, Fee
Letter [Guaranty,] [INCLUDE OTHER DOCUMENTS AS APPROPRIATE] (together with the
Security Documents, the “Ancillary Documents”), each as presented to the
Directors, be, and each of them hereby is, approved and the Proper Officers be,
and each of them hereby is, authorized and directed on behalf of Borrower to
execute and deliver to Agent each of the Ancillary Documents, in substantially
the form as presented to the Directors, with such changes as the Proper Officers
may approve, such approval to be conclusively evidenced by execution and
delivery thereof; and further]
RESOLVED, that the Proper Officers be, and each of them hereby is, authorized
and directed to execute and deliver any and all other agreements, certificates,
security agreements, financing statements, indemnification agreements,
instruments and documents (together with the Loan and Security Agreement, [the
Notes] [, and the Ancillary Documents], the “Loan Documents”) and take any and
all other further action, in each case, as may be required or which they may
deem appropriate, on behalf of [Borrower] [Company], in connection with the
Credit Facility and carrying into effect the foregoing resolutions, transactions
and matters contemplated thereby; and further
RESOLVED, that [Borrower] [Company] is hereby authorized to perform its
obligations under the Loan Documents, [including, without limitation, the
borrowing of any advances made under the Credit Facility and] the granting of
any security interest in [Borrower’s] [Company’s] assets contemplated thereby to
secure [Borrower’s] [Company’s] obligations in connection therewith; and further
RESOLVED, that in addition to executing any documents approved in the preceding
resolutions, the Secretary or any Assistant Secretary of [Borrower] [Company]
may attest to such Loan Documents, the signature thereon or the corporate seal
of [Borrower] [Company] thereon; and further
RESOLVED, that any actions taken by the Proper Officers prior to the date of
these resolutions in connection with the transactions contemplated by these
resolutions are hereby ratified and approved; and further
RESOLVED, that these resolutions shall be valid and binding upon [Borrower]
[Company].
EXHIBIT B
COMPLIANCE CERTIFICATE
[DATE]
Reference is made to the Loan and Security Agreement, dated as of [_______ ___,
___] (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among GenMark Diagnostics, Inc., a Delaware corporation
(“Borrower”), the guarantors from time to time party thereto, General Electric
Capital Corporation, a Delaware corporation (“GECC”), in its capacity as agent
(in such capacity, together with its successors and assigns, in such capacity,
the “Agent”) and lender, and the other lenders signatory thereto (GECC and such
other lenders, the “Lenders”). Capitalized terms used but not defined herein are
used with the meanings assigned to such terms in the Agreement.
I, [_________________________], do hereby certify that:
(i)    I am the duly elected, qualified and acting chief financial officer of
Borrower;
(ii)    attached hereto as Exhibit A are the financial statements required to be
delivered in accordance with Section 6.3(a) of the Agreement, which financial
statements are correct and complete and fairly present, in all material
respects, in accordance with GAAP the financial position and the results of
operations of Borrower and its Subsidiaries as of the dates of and for the
periods covered by such financial statements (subject, in the case of interim
financial statements, to normal year-end adjustments and the absence of footnote
disclosure);
(iii)     no Default or Event of Default has occurred under the Agreement which
has not been previously disclosed, in writing, to Agent;
(iv)    all representations and warranties of the Loan Parties stated in the
Loan Documents are true and correct in all material respects (but in all
respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of such earlier
date [except with respect to the representations set forth in Section [5.3]
[5.8] [5.12(b) of Agreement as more particularly described below:];
(v)    the Loan Parties own no Margin Stock;
(vi)    attached is a list of new applications or registrations that any Loan
Party has made or filed (or acquired) in respect of any Intellectual Property of
a Loan Party or any change in status of any outstanding application or
registration since the date of the last Compliance Certificate delivered to
Agent;
(vii)    attached is a list of Investments made in Excluded Foreign Subsidiaries
since the date of the last Compliance Certificate delivered to Agent; and
(viii)    set forth below is a list of all Deposit Accounts and Securities
Accounts maintained in the name of each Loan Party and whether such account has
been opened since the date of the last Compliance Certificate.
 
Bank/Financial Institution
 
Account Number
 
New Account?
 
1)
 
 
 
 
Yes
No
 
2)
 
 
 
 
Yes
No
 
3)
 
 
 
 
Yes
No
 
4)
 
 
 
 
Yes
No
 



IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above
_______________________________
Name:    _______________________________
Title:    _______________________________


EXHIBIT C-1
FORM OF LANDLORD CONSENT
[Landlord]
[Address]
[__________, ____]
Ladies and Gentlemen:
General Electric Capital Corporation (together with its successors and assigns,
if any, “Agent”) and certain other lenders (the “Lenders”) have entered into, or
are about to enter into, a Loan and Security Agreement, dated as of [DATE] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) with GenMark Diagnostics, Inc. (“Borrower”) [and __________
(“Company”)], pursuant to which [Borrower] [Company] has granted, or will grant,
to Agent, on behalf of itself and the Lenders, a security interest in certain
assets of [Borrower] [Company], including, without limitation, all of
[Borrower’s] [Company’s] cash, cash equivalents, accounts, books and records,
goods, inventory, machinery, equipment, furniture and trade fixtures (such as
equipment bolted to floors), together with all additions, substitutions,
replacements and improvements to, and proceeds, including, insurance proceeds,
of the foregoing, but excluding any and all building fixtures (such as plumbing,
lighting and HVAC systems that are permanently attached to the Premises)
(collectively, the “Collateral”). Some or all of the Collateral is, or will be,
located at certain premises known as [__________________] in the City or Town of
[_____________, County of _________________________ and State of _______]
(“Premises”), and [Borrower] [Company] occupies the Premises pursuant to a
lease, dated as of [DATE], between [Borrower] [Company], as tenant, and you,
[NAME], as [owner/landlord/mortgagee/realty manager] (as amended, restated,
supplemented or otherwise modified from time to time, the “Lease”).
By your signature below, you hereby agree that: (i) the Lease is in full force
and effect and you are not aware of any existing defaults thereunder, (ii) the
Collateral is, and shall remain, personal property regardless of the method by
which it may be, or become, affixed to the Premises; (iii) you agree to use your
best efforts to provide Agent with written notice of any default by [Borrower]
[Company] under the Lease resulting in a termination of the Lease (“Default
Notice”) and Agent shall have the right, but not the obligation to cure such
default within 15 days following Agent’s receipt of such Default Notice, (iv)
any security interest, landlord’s lien or other lien or interest that you may
have in the Collateral and any proceeds thereof (including, without limitation,
proceeds of any insurance therefor) shall be, and remain, subject and
subordinate to the security interest of Agent in the Collateral, and you agree
not to levy upon any Collateral or to assert any landlord lien, right of
distraint or other claim against the Collateral for any reason; (v) Agent, and
its employees and agents, shall have the right, from time to time, to enter into
the Premises for the purpose of inspecting the Collateral; and (vi) Agent, and
its employees and agents, shall have the right, upon any default by [Borrower]
[Company] under the Agreement, to enter into the Premises and to remove or
otherwise deal with the Collateral, including, without limitation, by way of
public auction or private sale (provided that, if Agent conducts a public
auction or private sale of the Collateral at the Premises, Agent shall use
reasonable efforts to notify Landlord first and to hold such auction or sale in
a manner that would not unduly disrupt Landlord’s or any other tenant’s use of
the Premises). Agent agrees to repair or reimburse you for any physical damage
actually caused to the Premises by Agent, or its employees or agents, during any
such removal or inspection (other than ordinary wear and tear), provided that it
is understood by the parties hereto that Agent shall not be liable for any
diminution in value of the Premises caused by the removal or absence of the
Collateral therefrom. You hereby acknowledge that Agent shall have no obligation
to remove or dispose of the Collateral from the Premises and no action by Agent
pursuant to this Consent shall be deemed to be an assumption by Agent of any
obligation under the Lease and, except as provided in the immediately preceding
sentence, Agent shall not have any obligation to you.
You hereby acknowledge and agree that [Borrower’s] [Company’s] granting of a
security interest in the Collateral in favor of Agent, on behalf of itself and
the Lenders, shall not constitute a default under the Lease nor permit you to
terminate the Lease or re-enter or repossess the Premises or otherwise be the
basis for the exercise of any remedy available to you.
This Consent and the agreements contained herein shall be binding upon, and
shall inure to the benefit of, any successors and assigns of the parties hereto
(including any transferees of the Premises). This Consent shall terminate upon
the indefeasible payment of Borrower’s indebtedness in full in immediately
available funds and the satisfaction in full of Borrower’s [and Company’s]
performance of its obligations under the Agreement and the related documents.
This Consent and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Consent or any delivery
contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.
We appreciate your cooperation in this matter of mutual interest.
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
By:    __________________________
Name:    __________________________
Title:    __________________________
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855
With a copy to:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
AGREED TO AND ACCEPTED BY:
[NAME], as [owner/landlord/mortgagee/realty manager]
By:    __________________________
Name:    __________________________
Title:    __________________________
Address:
AGREED TO AND ACCEPTED BY:
[NAME OF LOAN PARTY]
By:    __________________________
Name:    __________________________
Title:    __________________________
Interest in the Premises (check applicable box)
o    Owner
o    Mortgagee
o    Landlord
o    Realty Manager
Address:


EXHIBIT C-2
FORM OF BAILEE CONSENT
[Letterhead of GE Capital]
_____ ___, 20__
[NAME OF BAILEE]
________________
________________
Re: [Name of the Loan Party] (the “Company”)
Dear Sirs:
Please accept this letter as notice that we have entered into or may enter into
financing arrangements with the Company under which the Company has granted to
us continuing security interests in substantially all personal property and
assets of the Company and the proceeds thereof, including, without limitation,
certain [equipment/inventory/goods] owned by the Company held by you at the
[manufacturing/warehouse] facility (the “Premises”) owned by you and located at
[______________](the “Personal Property”).
Please acknowledge that as a result of such arrangements, you are holding all of
the Personal Property solely for our benefit and subject only to the terms of
this letter and our instructions; provided, however, that until you receive
further written notice from us, you are authorized to use and/or release any and
all of the Personal Property in your possession as directed by the Company in
the ordinary course of business. The foregoing instructions shall continue in
effect until we modify them in writing, which we may unilaterally do without any
consent or approval from the Company. Upon receipt of our instructions, you
agree that (a) you will release the Personal Property only to us or our
designee; (b) you will cooperate with us in our efforts to assemble, sell
(whether by public or private sale), take possession of, and remove all of the
Personal Property located at the Premises; (c) you will permit the Personal
Property to remain on the Premises for forty-five (45) days after your receipt
of our instructions or at our option, to have the Personal Property removed from
the Premises within a reasonable time, not to exceed forty-five (45) days after
your receipt of our instructions; (d) you will not hinder our actions in
enforcing our liens on the Personal Property; and (e) after receipt of our
instructions, you will abide solely by our instructions with respect to the
Personal Property, and not those of the Company.
You hereby waive and release in our favor: (a) any contractual lien, security
interest, charge or interest and any other lien which you may be entitled to
whether by contract, or arising at law or in equity against any Personal
Property; (b) any and all rights granted under any present or future laws to
levy or distrain for rent or any other charges which may be due to you against
the Personal Property; and (c) any and all other claims, liens, rights of
offset, deduction, counterclaim and demands of every kind which you have or may
hereafter have against the Personal Property.
You agree that (i) you have not and will not commingle the Personal Property
with any other property of a similar kind owned or held by you in any manner
such that the Personal Property is not readily identifiable, (ii) you have not
and will not issue any negotiable or non-negotiable documents or instruments
relating to the Personal Property, and (iii) the Personal Property is not and
will not be deemed to be fixtures.
Notwithstanding the foregoing, all of your charges of any nature whatsoever
shall continue to be charged to and paid by the Company and we shall not be
liable for such charges.
You hereby authorize us to file at any time such financing statements naming you
as the debtor/bailee, Company as the secured party/bailor, and us as the
Company’s assignee, indicating as the collateral goods of the Company now or
hereafter in your custody, control or possession and proceeds thereof, and
including any other information with respect to the Company required under the
Uniform Commercial Code for the sufficiency of such financing statement or for
it to be accepted by the filing office of any applicable jurisdiction (and any
amendments or continuations with respect thereto).
The arrangement as outlined herein is to continue without modification, until we
have given you written notice to the contrary.
EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER.
Any notice(s) required or desired to be given hereunder shall be directed to the
party to be notified at the address stated herein.
The terms and conditions contained herein are to be construed and enforced in
accordance with the laws of the State of New York.
This terms and conditions contained herein shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
    
The Company has signed below to indicate its consent to, and agreement with, the
foregoing arrangements, terms and conditions. By your signature below, you
hereby agree to be bound by the terms and conditions of this letter.
Very truly yours,
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
By:                        
Name:                        
Title: Duly Authorized Signatory
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855
With a copy to:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
Agreed to:
[NAME OF LOAN PARTY]
By:                     
Name:                    
Title:                    
Address:_______________________
______________________________
______________________________
[NAME OF BAILEE]
By:                     
Name:                    
Title:                    
Address:_______________________
______________________________
______________________________
EXHIBIT D
AUTOMATIC PAYMENT AUTHORIZATION AGREEMENT

--------------------------------------------------------------------------------

Introduction: When you use the automatic payment service, the payment is
automatically made by electronic transfer directly from your bank account at the
financial institution specified below. An “authorized check signer” must
complete, sign and submit one copy of this Authorization Agreement.
Authorization Agreement for Automatic Payment Service (ACH Debits)
1.    GenMark Diagnostics, Inc. (“Borrower”) hereby authorizes General Electric
Capital Corporation (“Agent”) to initiate debit entries from the account
identified below for amounts due under the Loan and Security Agreement, dated as
of [DATE] (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Borrower, the guarantors from time to time
party thereto, Agent and the lenders from time to time party thereto and the
other Loan Documents. Capitalized terms used herein but not defined herein are
used herein as defined in the Loan Agreement.
2.    Borrower understands that the payment of all Obligations are solely its
responsibility. If payment is not satisfied due to account closure, insufficient
funds, or cancellation of any required automated payment services, Borrower
agrees to remit payment plus any additional amounts due as set forth in the Loan
Agreement.
3.    It is incumbent upon Borrower to give written notice to Agent of any
changes to this Authorization Agreement or the below referenced bank account
information 10 days prior to payment date. Borrower may revoke this
Authorization Agreement by giving 10 days written notice to Agent unless
otherwise stipulated in the Loan Agreement.
4.    If the account identified below is a joint account, all of the account
holders must sign this Authorization Agreement.
Account:
Provide the following information regarding the account to be debited.
Account type:
Checking
Savings
Financial Institution:    
Name of Account:    
Address of Financial Institution:    
City/State/Zip:    
Account #:    
ABA Routing #:    
GENMARK DIAGNOSTICS, INC.
By:____________________________

Name:
Title:
[INSERT NAME OF EACH JOINT-ACCOUNT HOLDER, IF ANY]
By:____________________________

Name:

Title:
EXHIBIT E
FORM OF BORROWING BASE CERTIFICATE


This Borrowing Base Certificate is given by GenMark Diagnostics, Inc., a
Delaware corporation (“Borrower”), pursuant to the Loan and Security Agreement,
dated as of [_______ ___, ___] (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), among Borrower, the guarantors
from time to time party thereto, General Electric Capital Corporation, a
Delaware corporation (“GECC”), in its capacity as agent (in such capacity,
together with its successors and assigns, in such capacity, the “Agent”) and
lender, and the other lenders signatory thereto (GECC and such other lenders,
the “Lenders”). Capitalized terms used but not defined herein are used with the
meanings assigned to such terms in the Agreement.
The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate. By executing this Borrowing Base Certificate such officer of
Borrower hereby certifies to Agent and Lenders and without personal liability
that:
(a)
Attached hereto as Schedule 1 is a calculation of the Borrowing Base for the
period ending on _________________ (the “Reporting Date”);

(b)
Based on such schedule, the Borrowing Base as of the Reporting Date is:

$[_____]
(c)
The effective date of this Borrowing Base Certificate will be the date this
Borrowing Base Certificate is received by Agent.



IN WITNESS WHEREOF, Borrower has caused this Borrowing Base Certificate to be
executed by its [______________] this [__ day of _____, 20__].
[BORROWER’S NAME]




By:    

Name: _________________________________
Its:    


Schedule I to Borrowing Base Certificate


